UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595) filed on January 29, 2010. MEXICAN STOCK EXCHANGE STOCK EXCHANGE CODE: TLEVISA QUARTER:02 YEAR:2010 GRUPO TELEVISA, S.A.B. BALANCE SHEETS AS OF JUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s01 TOTAL ASSETS s02 CURRENT ASSETS 51 52 s03 CASH AND AVAILABLE INVESTMENTS 27 27 s04 ACCOUNTS AND NOTES RECEIVABLE (NET) 10 11 s05 OTHER ACCOUNTS AND NOTES RECEIVABLE (NET) 4 4 s06 INVENTORIES 5 5 s07 OTHER CURRENT ASSETS 5 6 s08 LONG-TERM ASSETS 5 3 s09 ACCOUNTS AND NOTES RECEIVABLE (NET) 0 0 0 0 s10 INVESTMENTS IN SHARES OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES 2 2 s11 OTHER INVESTMENTS 3 1 s12 PROPERTY, PLANT AND EQUIPMENT (NET) 30 27 s13 LAND AND BUILDINGS 14 15 s14 MACHINERY AND INDUSTRIAL EQUIPMENT 36 33 s15 OTHER EQUIPMENT 5 4 s16 ACCUMULATED DEPRECIATION 27 26 s17 CONSTRUCTION IN PROGRESS 2 1 s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) 9 10 s19 OTHER ASSETS 5 7 s20 TOTAL LIABILITIES s21 CURRENT LIABILITIES 20 16 s22 SUPPLIERS 12 9 s23 BANK LOANS 1 1 s24 STOCK MARKET LOANS 0 0 0 0 s103 OTHER LOANS WITH COST 0 0 s25 TAXES PAYABLE 1 1 s26 OTHER CURRENT LIABILITIES WITHOUT COST 6 5 s27 LONG-TERM LIABILITIES 55 55 s28 BANK LOANS 11 13 s29 STOCK MARKET LOANS 44 40 s30 OTHER LOANS WITH COST 1 2 s31 DEFERRED LIABILITIES 19 20 s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST 6 10 s33 STOCKHOLDERS' EQUITY s34 NONCONTROLLING INTEREST 14 14 s35 CONTROLLING INTEREST 86 86 s36 CONTRIBUTED CAPITAL 31 32 s79 CAPITAL STOCK 21 22 s39 PREMIUM ONISSUANCE OF SHARES 10 10 s40 CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES 0 0 0 0 s41 EARNED CAPITAL 55 54 s42 RETAINED EARNINGS AND CAPITAL RESERVES 65 63 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT 1 1 s80 SHARES REPURCHASED BALANCE SHEETS BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount % Amount % s03 CASH AND SHORT-TERM INVESTMENTS s46 CASH s47 AVAILABLE INVESTMENTS 0 0 0 0 s07 OTHER CURRENT ASSETS s81 DERIVATIVE FINANCIAL INSTRUMENTS 0 0 0 s82 DISCONTINUED OPERATIONS 0 0 0 0 s83 OTHER s18 INTANGIBLE ASSETS AND DEFERRED CHARGES (NET) s48 DEFERRED EXPENSES (NET) 71 45 s49 GOODWILL 29 55 s51 OTHER 0 0 0 0 s19 OTHER ASSETS s85 DERIVATIVE FINANCIAL INSTRUMENTS 14 19 s50 DEFERRED TAXES 0 0 0 0 s104 BENEFITS TO EMPLOYEES 0 0 0 0 s86 DISCONTINUED OPERATIONS 0 0 0 0 s87 OTHER 86 81 s21 CURRENT LIABILITIES s52 FOREIGN CURRENCY LIABILITIES 45 46 s53 MEXICAN PESOS LIABILITIES 55 54 s26 OTHER CURRENT LIABILITIES WITHOUT COST s88 DERIVATIVE FINANCIAL INSTRUMENTS 1 0 0 s89 ACCRUED INTEREST 16 14 s68 PROVISIONS 0 0 0 0 s90 DISCONTINUED OPERATIONS 0 0 0 0 s58 OTHER CURRENT LIABILITIES 74 73 s105 BENEFITS TO EMPLOYEES 9 13 s27 LONG-TERM LIABILITIES s59 FOREIGN CURRENCY LIABILITIES 78 74 s60 MEXICAN PESOS LIABILITIES 22 26 s31 DEFERRED LIABILITIES s65 NEGATIVE GOODWILL 0 0 0 0 s67 OTHER s32 OTHER NON-CURRENT LIABILITIES WITHOUT COST s66 DEFERRED TAXES 32 36 s91 OTHER LIABILITIES IN RESPECT OF SOCIALINSURANCE 9 6 s92 DISCONTINUED OPERATIONS 0 0 0 0 s69 OTHER LIABILITIES 59 58 s79 CAPITAL STOCK s37 CAPITAL STOCK (NOMINAL) 24 24 s38 RESTATEMENT OF CAPITAL STOCK 76 76 s42 RETAINED EARNINGS AND CAPITAL RESERVES s93 LEGAL RESERVE 7 7 s43 RESERVE FOR REPURCHASE OF SHARES 0 0 0 0 s94 OTHER RESERVES 0 0 0 0 s95 RETAINED EARNINGS 84 83 s45 NET INCOME FOR THE YEAR 9 10 s44 OTHER ACCUMULATED COMPREHENSIVE RESULT s70 ACCUMULATED MONETARY RESULT 0 0 0 0 s71 RESULT FROM HOLDING NON-MONETARY ASSETS 0 0 0 0 s96 CUMULATIVE RESULT FROM FOREIGN CURRENCY TRANSLATION s97 CUMULATIVE RESULT FROM DERIVATIVE FINANCIAL INSTRUMENTS s98 CUMULATIVE EFFECT OF DEFERRED INCOME TAXES 0 0 0 0 s100 OTHER BALANCE SHEETS OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR S Amount Amount s72 WORKING CAPITAL s73 PENSIONSAND SENIORITY PREMIUMS s74 EXECUTIVES (*) 40 39 s75 EMPLOYEES (*) s76 WORKERS (*) 0 0 s77 OUTSTANDING SHARES (*) s78 REPURCHASED SHARES (*) s101 RESTRICTED CASH 0 0 s102 NET DEBT OF NON-CONSOLIDATED COMPANIES (*) THESE CONCEPTS ARE STATED IN UNITS. STATEMENTS OF INCOME FROM JANUARY 1 TO JUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r02 COST OF SALES 55 54 r03 GROSS PROFIT 45 46 r04 GENERAL EXPENSES 20 18 r05 OPERATING INCOME (LOSS) 25 29 r08 OTHER INCOME AND (EXPENSE), NET 0 r06 INTEGRAL RESULT OF FINANCING r12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES, JOINT VENTURES AND ASSOCIATES r48 NON-ORDINARY ITEMS 0 0 0 0 r09 INCOME BEFORE INCOME TAXES 18 18 r10 INCOME TAXES 5 6 r11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 13 13 r14 DISCONTINUED OPERATIONS 0 0 0 0 r18 CONSOLIDATED NET INCOME 13 13 r19 NON-CONTROLLING INTEREST NET INCOME 2 2 r20 CONTROLLING INTEREST NET INCOME 11 11 STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount % Amount % r01 NET SALES r21 DOMESTIC 87 84 r22 FOREIGN 13 16 r23 TRANSLATED INTO DOLLARS (***) 1 1 r08 OTHER INCOME AND (EXPENSE), NET r49 OTHER INCOME AND (EXPENSE), NET 97 99 r34 EMPLOYEES' PROFIT SHARING, CURRENT r35 EMPLOYEES' PROFIT SHARING, DEFERRED 1 r06 INTEGRAL RESULT OF FINANCING r24 INTEREST EXPENSE r42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 r45 OTHER FINANCE COSTS 0 0 0 0 r26 INTEREST INCOME r46 OTHER FINANCIAL PRODUCTS 0 0 0 0 r25 FOREIGN EXCHANGE GAIN (LOSS), NET 28 34 r28 RESULT FROM MONETARY POSITION 0 0 0 0 r10 INCOME TAXES r32 INCOME TAX, CURRENT 92 96 r33 INCOME TAX, DEFERRED 8 4 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR R Amount Amount r36 TOTAL SALES r37 TAX RESULT FOR THE YEAR r38 NET SALES (**) r39 OPERATING INCOME (**) r40 CONTROLLING INTEREST NET INCOME (**) r41 NET CONSOLIDATED INCOME (**) r47 OPERATIVE DEPRECIATION AND AMORTIZATION (**)RESTATED INFORMATION FOR THE LAST TWELVE MONTHS. QUARTERLY STATEMENTS OF INCOME FROMAPRIL 1 TO JUNE 30, 2 (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt02 COST OF SALES 52 50 rt03 GROSS PROFIT 48 50 rt04 GENERAL EXPENSES 19 17 rt05 INCOME (LOSS) AFTER GENERAL EXPENSES 29 33 rt08 OTHER INCOME AND (EXPENSE), NET rt06 INTEGRAL RESULT OF FINANCING rt12 EQUITYIN NET INCOME OF NON-CONSOLIDATED SUBSIDIARIES AND ASSOCIATES 1 rt48 NON-ORDINARY ITEMS 0 0 0 0 rt09 INCOME BEFORE INCOME TAXES 20 22 rt10 INCOME TAXES 6 6 rt11 INCOME (LOSS) BEFORE DISCONTINUED OPERATIONS 14 16 rt14 DISCONTINUED OPERATIONS 0 0 0 0 rt18 NET CONSOLIDATED INCOME 14 16 rt19 NET INCOME OF MINORITY INTEREST 2 3 rt20 NET INCOME OF MAJORITY INTEREST 12 13 QUARTERLY STATEMENTS OF INCOME BREAKDOWN OF MAIN CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount % Amount % rt01 NET SALES rt21 DOMESTIC 88 85 rt22 FOREIGN 12 15 rt23 TRANSLATED INTO DOLLARS (***) 1 1 rt08 OTHER INCOME AND (EXPENSE), NET rt49 OTHER INCOME AND (EXPENSE), NET 99 99 rt34 EMPLOYEES' PROFIT SHARING, CURRENT rt35 EMPLOYEES' PROFIT SHARING, DEFERRED 1 0 rt06 INTEGRAL RESULT OF FINANCING rt24 INTEREST EXPENSE rt42 GAIN (LOSS) ON RESTATEMENT OF UDI'S 0 0 0 0 rt45 OTHER FINANCE COSTS 0 0 0 0 rt26 INTEREST INCOME rt46 OTHER FINANCIAL PRODUCTS 0 0 0 0 rt25 FOREIGN EXCHANGE GAIN (LOSS), NET 40 40 rt28 RESULT FROM MONETARY POSITION 0 0 0 0 rt10 INCOME TAXES rt32 INCOME TAX, CURRENT 94 rt33 INCOME TAX, DEFERRED 6 (***) FIGURES IN THOUSANDS OF U.S. DOLLARS AT THE EXCHANGE RATE AS OF THE END OF THE LAST REPORTED QUARTER. QUARTERLY STATEMENTS OF INCOME OTHER CONCEPTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR RT Amount Amount rt47 OPERATIVE DEPRECIATION AND AMORTIZATION STATEMENTS OF CASH FLOWS (INDIRECT METHOD) MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount OPERATING ACTIVITIES e01 INCOME (LOSS) BEFORE INCOME TAXES e02 + (-) ITEMS NOT REQUIRING CASH e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e05 CASH FLOW BEFORE INCOME TAX e06 CASH FLOWS PROVIDED OR USED IN OPERATION e07 NET CASH FLOWS PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e09 CASH IN EXCESS (REQUIRED) FOR FINANCING ACTIVITIES FINANCING ACTIVITIES e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e11 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS e12 TRANSLATION DIFFERENCES IN CASH AND CASH EQUIVALENTS e13 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD e14 CASH AND CASH EQUIVALENTS AT END OF PERIOD STATEMENTS OF CASH FLOWS (INDIRECT METHOD) ANALYSIS OF MAIN CONCEPTS (Thousands of Mexican Pesos) Final Printing CONSOLIDATED REF CONCEPTS CURRENT YEAR PREVIOUS YEAR E Amount Amount e02 + (-) ITEMS NOT REQUIRING CASH e15 + ESTIMATES FOR THE PERIOD e16 + PROVISIONS FOR THE PERIOD - - e17 + (-) OTHER UNREALIZED ITEMS e03 + (-) ITEMS RELATED TO INVESTING ACTIVITIES e18 + DEPRECIATION AND AMORTIZATION FOR THE PERIOD * e19 (-) + GAIN OR LOSS ON SALE OF PROPERTY, PLANT AND EQUIPMENT - - e20 + IMPAIRMENT LOSS - - e21 (-) + EQUITY IN RESULTS OF ASSOCIATES AND JOINT VENTURES e22 (-) DIVIDENDS RECEIVED - - e23 (-) INTEREST INCOME - - e24 (-) + OTHER ITEMS e04 + (-) ITEMS RELATED TO FINANCING ACTIVITIES e25 + ACCRUED INTEREST e26 + (-) OTHER ITEMS e06 CASH FLOWS PROVIDED OR USED IN OPERATION e27 + (-) DECREASE (INCREASE) IN ACCOUNTS RECEIVABLE e28 + (-) DECREASE (INCREASE) IN INVENTORIES e29 + (-) DECREASE (INCREASE) IN OTHER ACCOUNTS RECEIVABLE e30 + (-) INCREASE (DECREASE) IN SUPPLIERS e31 + (-) INCREASE (DECREASE) IN OTHER LIABILITIES e32 + (-) INCOME TAXES PAID OR RETURNED e08 NET CASH FLOWS FROM INVESTING ACTIVITIES e33 - PERMANENT INVESTMENT IN SHARES e34 + DISPOSITION OF PERMANENT INVESTMENT IN SHARES - e35 -INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT e36 + SALE OF PROPERTY, PLANT AND EQUIPMENT e37 -INVESTMENT IN INTANGIBLE ASSETS e38 + DISPOSITION OF INTANGIBLE ASSETS - - e39 - OTHER PERMANENT INVESTMENTS - - e40 + DISPOSITION OF OTHER PERMANENT INVESTMENTS - - e41 + DIVIDEND RECEIVED - - e42 + INTEREST RECEIVED - - e43 + (-) DECREASE (INCREASE) ADVANCES AND LOANS TO THIRD PARTIES - - e44 + (-) OTHER ITEMS e10 NET CASH FLOWS FROM FINANCING ACTIVITIES e45 + BANK FINANCING - - e46 + STOCK MARKET FINANCING - - e47 + OTHER FINANCING - - e48 (-) BANK FINANCING AMORTIZATION e49 (-) STOCK MARKET FINANCING AMORTIZATION - - e50 (-) OTHER FINANCING AMORTIZATION e51 + (-) INCREASE (DECREASE) IN CAPITAL STOCK - - e52 (-) DIVIDENDS PAID - e53 + PREMIUM ON ISSUANCE OF SHARES - - e54 + CONTRIBUTIONS FOR FUTURE CAPITAL INCREASES - - e55 - INTEREST EXPENSE e56 - REPURCHASE OF SHARES e57 + (-) OTHER ITEMS * IN CASE THIS AMOUNT IS DIFFERENT FROM THE R47 ACCOUNT, IT WILL HAVE TO EXPLAIN IN NOTES. RATIOS CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR P YIELD p01 NET INCOME TO NET SALES % % p02 NET INCOME TO STOCKHOLDERS' EQUITY (**) % % p03 NET INCOME TO TOTAL ASSETS (**) % % p04 CASH DIVIDENDS TO PREVIOUS YEAR NET INCOME % % p05 RESULT FROM MONETARY POSITION TO NET INCOME % % ACTIVITY p06 NET SALES TO NET ASSETS (**) times times p07 NET SALES TO FIXED ASSETS (**) times times p08 INVENTORIES TURNOVER (**) times times p09 ACCOUNTS RECEIVABLE IN DAYS OF SALES 74 days 77 days p10 PAID INTEREST TO TOTAL LIABILITIES WITH COST (**) % % LEVERAGE p11 TOTAL LIABILITIES TO TOTAL ASSETS % % p12 TOTAL LIABILITIES TO STOCKHOLDERS' EQUITY times times p13 FOREIGN CURRENCY LIABILITIES TO TOTAL LIABILITIES % % p14 LONG-TERM LIABILITIES TO FIXED ASSETS % % p15 OPERATING INCOME TO INTEREST PAID times times p16 NET SALES TO TOTAL LIABILITIES (**) times times LIQUIDITY p17 CURRENT ASSETS TO CURRENT LIABILITIES times times p18 CURRENT ASSETS LESS INVENTORY TO CURRENT LIABILITIES times times p19 CURRENT ASSETS TO TOTAL LIABILITIES times times p20 AVAILABLE ASSETS TO CURRENT LIABILITIES % % (**)FOR THESE RATIOS, THE DATA TAKE INTO CONSIDERATION THE LAST TWELVE MONTHS. DATA PER SHARE CONSOLIDATED Final Printing REF CONCEPTS CURRENT YEAR PREVIOUS YEAR D Amount Amount d01 BASIC PROFIT PER ORDINARY SHARE (**) $ $ d02 BASIC PROFIT PER PREFERRED SHARE (**) $ $ d03 DILUTED PROFIT PER ORDINARY SHARE (**) $ $ d04 EARNINGS (LOSS) BEFORE DISCONTINUED OPERATIONS PER COMMON SHARE (**) $ $ d05 DISCONTINUED OPERATION EFFECT ON EARNING (LOSS) PER SHARE (**) $ $ d08 CARRYING VALUE PER SHARE $ $ d09 CASH DIVIDEND ACCUMULATED PER SHARE $ $ d10 DIVIDEND IN SHARES PER SHARE shares shares d11 MARKET PRICE TO CARRYING VALUE times times d12 MARKET PRICE TO BASIC PROFIT PER ORDINARY SHARE (**) times times d13 MARKET PRICE TO BASIC PROFIT PER PREFERRED SHARE (**) times times (**) TO CALCULATE THE DATA PER SHARE USE THE NET INCOME FOR THE LAST TWELVE MONTHS. FINANCIAL STATEMENT NOTES 1 CONSOLIDATED Final Printing S03:CASH AND AVAILABLE INVESTMENTS INCLUDES CASH AND CASH EQUIVALENTS FOR PS.32,224,,052,, 2, RESPECTIVELY. S07:OTHER CURRENTS ASSETS INCLUDES TEMPORARY INVESTMENTS FOR PS.5,253,,262,, 2, RESPECTIVELY. S31:DEFERRED LIABILITIES INCLUDES PS.13,091,891AND PS.12,616,, 2, RESPECTIVELY, OF A SHORT-TERM NATURE. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. DERIVATIVE FINANCIAL INSTRUMENTS 1 CONSOLIDATED Final Printing PLEASE REFER TO OUR FORM 6-K FILED ONJULY 15, 2010. (1) THE REPORT CONTAINS THE NOTES CORRESPONDING TO THE FINANCIAL STATEMENT AMOUNTS, INCLUDING THEIR BREAKDOWN OF MAIN CONCEPTS AND OTHER CONCEPTS. ANALYSIS OF PAID CAPITAL STOCK CONSOLIDATED Final Printing CAPITAL STOCK NUMBER OF SHARES (Thousands of Mexican Pesos) NOMINAL VALID FIXED VARIABLE FREE SERIES VALUE COUPON PORTION PORTION MEXICAN SUBSCRIPTION FIXED VARIABLE A 0 0 0 0 0 B 0 0 0 0 D 0 0 0 0 L 0 0 0 0 TOTAL 0 0 TOTAL NUMBER OF SHARES REPRESENTING THE PAID CAPITAL STOCK ON THE DATE OF THE INFORMATION : NOTES: THE TABLE ABOVE REFLECTS OUTSTANDING SHARES PLUS THE SHARES REPURCHASED AND REPRESENTS THE TOTAL NUMBER OF SHARES ISSUED. SEE NOTE 5 TO CONSOLIDATED FINANCIAL STATEMENTS. EFFECTIVE MARCH 22, 2006, CHANGE FROM 20 TO 5 CPOS, REPRESENTINGEACH GDS. GENERAL DATA OF ISSUER COMPANY'S NAME: GRUPO TELEVISA, S.A.B. ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-24-94 INTERNET ADDRESS: www.televisa.com.mx TAX DATA OF THE ISSUER COMPANY TAX CODE: GTE901219GK3 ADDRESS: AV. VASCO DE QUIROGA # 2000 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. EXECUTIVES DATA BMV POSITION: CHAIRMAN OF THE BOARD POSITION: CHAIRMAN OF THE BOARD NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: GENERAL DIRECTOR POSITION: PRESIDENT AND CHIEF EXECUTIVE OFFICER NAME: SR. EMILIO FERNANDO AZCÁRRAGA JEAN ADDRESS: AV. CHAPULTEPEC # 28 PISO 1 NEIGHBORHOOD: DOCTORES ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-20-00 FAX: 5261-20-00 E-MAIL: ir@televisa.com.mx BMV POSITION: FINANCE DIRECTOR POSITION: CHIEF FINANCIAL OFFICER NAME: LIC. SALVIFOLCH VIADERO ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-80 FAX: 5261-20-39 E-MAIL: sfolch@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING CORPORATE INFORMATION POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING SHARE REPURCHASE INFORMATION POSITION: DIRECTOR FINANCIAL OFFICER NAME: LIC. GUADALUPE PHILLIPS MARGAIN ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-21-35 FAX: 5261-25-24 E-MAIL: gphilips@televisa.com.mx BMV POSITION: RESPONSIBLE FOR LEGAL MATTERS POSITION: VICE PRESIDENT - LEGAL AND GENERAL COUNSEL NAME: LIC. JOAQUÍN BALCÁRCEL SANTA CRUZ ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-33 FAX: 5261-25-46 E-MAIL: jbalcarcel@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING FINANCIAL INFORMATION POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BMV POSITION: RESPONSIBLE FOR SENDING RELEVANT EVENTS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: RESPONSIBLE OF INFORMATION TO INVESTORS POSITION: DIRECTOR OF INVESTOR RELATIONS NAME: LIC. CARLOS MADRAZO VILLASEÑOR ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-24-45 FAX: 5261-24-94 E-MAIL: cmadrazov@televisa.com.mx BMV POSITION: SECRETARY OF THE BOARD OF DIRECTORS POSITION: EXTERNAL GENERAL COUNSEL NAME: LIC. RICARDO MALDONADO YÁÑEZ ADDRESS: MONTES URALES # 505, PISO 3 NEIGHBORHOOD: LOMAS DE CHAPULTEPEC ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5201-74-47 FAX: 5520-10-65 E-MAIL: rmaldonado@macf.com.mx BMV POSITION: RESPONSIBLE FOR PAYMENT POSITION: DIRECTOR OF CORPORATE FINANCIAL INFORMATION NAME: C.P.C. JOSÉ RAÚL GONZÁLEZ LIMA ADDRESS: AV. VASCO DE QUIROGA # 2 NEIGHBORHOOD: SANTA FE ZIP CODE: CITY AND STATE: MÉXICO, D.F. TELEPHONE: 5261-25-77 FAX: 5261-20-43 E-MAIL: rglima@televisa.com.mx BOARD OF DIRECTORS POSITION: PRESIDENT NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: EMILIO FERNANDO AZCÁRRAGA JEAN POSITION: DIRECTOR NAME: ALFONSO DE ANGOITIA NORIEGA POSITION: DIRECTOR NAME: JULIO BARBA HURTADO POSITION: DIRECTOR NAME: JOSÉ ANTONIO BASTÓN PATIÑO POSITION: DIRECTOR NAME: MANUEL J. CUTILLAS COVANI POSITION: DIRECTOR NAME: MICHAEL LARSON POSITION: DIRECTOR NAME: FERNANDO SENDEROS MESTRE POSITION: DIRECTOR NAME: BERNARDO GÓMEZ MARTÍNEZ POSITION: DIRECTOR NAME: CLAUDIO X. GONZÁLEZ LAPORTE POSITION: DIRECTOR NAME: ENRIQUE KRAUZE KLEINBORT POSITION: DIRECTOR NAME: ALEJANDRO QUINTERO ÍÑIGUEZ POSITION: DIRECTOR NAME: FRANCISCO JOSÉ CHÉVEZ ROBELO POSITION: DIRECTOR NAME: CARLOS FERNÁNDEZ GONZÁLEZ POSITION: DIRECTOR NAME: JOSÉ ANTONIO FERNÁNDEZ CARBAJAL POSITION: DIRECTOR NAME: LORENZO ALEJANDRO MENDOZA GIMÉNEZ POSITION: DIRECTOR NAME: PEDRO CARLOS ASPE ARMELLA POSITION: DIRECTOR NAME: ALBERTO BAILLERES GONZÁLEZ POSITION: DIRECTOR NAME: ROBERTO HERNÁNDEZ RAMÍREZ POSITION: DIRECTOR NAME: GERMÁN LARREA MOTA VELASCO POSITION: DIRECTOR NAME: ENRIQUE FRANCISCO J. SENIOR HERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: JOAQUÍN BALCÁRCEL SANTA CRUZ POSITION: ALTERNATE DIRECTOR NAME: SALVI RAFAEL FOLCH VIADERO POSITION: ALTERNATE DIRECTOR NAME: JORGE AGUSTÍN LUTTEROTH ECHEGOYEN POSITION: ALTERNATE DIRECTOR NAME: RAFAEL CARABIAS PRÍNCIPE POSITION: ALTERNATE DIRECTOR NAME: LEOPOLDO GÓMEZ GONZÁLEZ BLANCO POSITION: ALTERNATE DIRECTOR NAME: FÉLIX JOSÉ ARAUJO RAMÍREZ POSITION: ALTERNATE DIRECTOR NAME: JOSÉ LUIS FERNÁNDEZ FERNÁNDEZ POSITION: ALTERNATE DIRECTOR NAME: RAÚL MORALES MEDRANO POSITION: ALTERNATE DIRECTOR NAME: ALBERTO MONTIEL CASTELLANOS POSITION: ALTERNATE DIRECTOR NAME: HERBERT ALLEN III POSITION: SECRETARY OF THE BOARD OF DIRECTORS NAME: RICARDO MALDONADO YÁÑEZ ANALYSIS OF INVESTMENTS IN SHARES SUBSIDIARIES CONSOLIDATED Final Printing NUMBER % COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP 1 CABLESTAR, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 2 CORPORATIVO VASCO DE QUIROGA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 3 CVQ ESPECTACULOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 4 DTH EUROPA, S.A. PROMOTION AND DEVELOPMENT OF COMPANIES 5 EDITORA FACTUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 6 EDITORIAL TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 7 EN VIVO US HOLDING, LLC PROMOTION AND DEVELOPMENT OF COMPANIES 1 8 FACTUM MAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 9 GRUPO DISTRIBUIDORAS INTERMEX, S.A. DE C.V. DISTRIBUTION OF BOOKS AND MAGAZINES 10 GRUPO TELESISTEMA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 11 KAPA CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 12 KASITUM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 13 MULTIMEDIA TELECOM, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 14 MULTIMEDIA CTI, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 15 PAXIA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 16 PROMO-INDUSTRIAS METROPOLITANAS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 17 SOMOS TELEVISA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 18 SISTEMA RADIOPOLIS, S.A. DE C.V. COMMERCIALIZATION OF RADIO PROGRAMMING 19 TELEPARABOLAS, S.L. TV CABLE COMMERCIALIZATION 20 TELESISTEMA MEXICANO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 21 TELEVISA ARGENTINA, S.A. COMMERCIAL OPERATION OF TELEVISION 22 TELEVISA ENTERPRISES, INC PROMOTION AND DEVELOPMENT OF COMPANIES 23 TELEVISA JUEGOS, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 24 TELEVISA USA, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 49 25 TELEVISION INDEPENDIENTE DE MEXICO, S.A. DE C.V. PROMOTION AND DEVELOPMENT OF COMPANIES 26 TSM CAPITAL, S.A. DE C.V. SOFOM E.N.R. PROMOTION AND DEVELOPMENT OF COMPANIES 27 CAPITALIZED INTEGRAL COST OF FINANCING FOR THE YEARS 1994, 1995, 1 - - ANALYSIS OF INVESTMENTS IN SHARES ASSOCIATES CONSOLIDATED Final Printing TOTAL AMOUNT NUMBER % (Thousands of Mexican Pesos) COMPANY NAME MAIN ACTIVITIES OF SHARES OWNERSHIP ACQUISITION BOOK COST VALUE 1 ARGOS COMUNICACION, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. 2 CENTROS DE CONOCIMIENTO TECNOLOGICO, S.A. DE C.V. EDUCATION 3 COMUNICABLE, S.A. DE C.V. TRANS. DE TV POR CABLE 1 4 COMUNICABLEDE VALLE HERMOSO, S.A. DE C.V. TRANS. DE TV POR CABLE 1 5 CONTROLADORA VUELA COMPAÑÍA DE AVIACIÓN, S.A. DE C.V. CARRIER AIRLINE 6 CORPORATIVO TD SPORTS, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 7 DIBUJOS ANIMADOS MEXICANOS DIAMEX, S.A. DE C.V. PRODUCTION OF ANIMATED CARTOONS 8 EDITORIAL CLIO, LIBROS Y VIDEOS, S.A. DE C.V. PUBLISHING AND PRINTING OF BOOKS AND MAGAZINES 9 ENDEMOL LATINO, N.A., LLC. COMMERCIALIZATION OF TELEVISION PROGRAMMING 1 10 ENDEMOL MEXICO, S.A. DE C.V. COMMERCIALIZATION OF TELEVISION PROGRAMMING 25 11 GESTORA DE INVERSIONES AUDIOVISUALES LA SEXTA, S.A. COMMERCIALIZATION OF TELEVISION PROGRAMMING 12 GRUPO TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. TELECOM 13 OCESA ENTRETENIMIENTO, S.A. DE C.V. LIVE ENTERTAINMENT IN MEXICO 14 TELEVISORA DEL YAQUI, S.A. DE C.V. OPERATION AND/OR BROADCASTING OF T.V. TOTAL INVESTMENT IN ASSOCIATES OTHER PERMANENT INVESTMENTS TOTAL CREDITS BREAKDOWN (Thousands of Mexican Pesos) CONSOLIDATED Final Printing AMORTIZATION OF CREDITS DENOMINATED IN PESOS (Thousands of $) AMORTIZATION OF CREDITS IN FOREIGN CURRENCY (Thousands of $) WITH FOREIGN DATE OF AMORTIZATION INTEREST TIME INTERVAL TIME INTERVAL CREDIT TYPE / INSTITUTION INSTITUTION CONTRACT DATE RATE CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 CURRENT UNTIL 1 UNTIL 2 UNTIL 3 UNTIL 4 UNTIL 5 YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR YEAR BANKS FOREIGN TRADE SECURED COMMERCIAL BANKS BANAMEX, S.A. NA 4/20/2006 4/20/2016 INBURSA, S.A. NA 10/22/2004 4/23/2012 SANTANDER SERFIN NA 4/21/2006 4/21/2016 TIIE+.24 BANCO MERCANTIL DEL NORTE,S.A. NA 1/16/2005 7/16/2010 7.10% BANCO MERCANTIL DEL NORTE,S.A. NA 8/16/2005 8/13/2010 TIIE+1.50 BANAMEX, S.A. NA 10/2/2009 9/27/2010 TIIE+2.20 JP MORGAN CHASE BANK, NA. YES 12/21/2007 12/21/2012 3MLIBOR+.525 JP MORGAN CHASE BANK, NA. YES 12/1/2007 12/19/2012 3MLIBOR+.600 OTHER TOTAL BANKS - STOCK MARKET LISTED STOCK EXCHANGE UNSECURED SECURED PRIVATE PLACEMENTS UNSECURED HOLDERS NA 5/9/2007 5/11/2037 8.93 HOLDERS YES 9/14/2001 9/13/2011 8.41 HOLDERS YES 3/11/2002 3/11/2032 8.94 HOLDERS YES 3/18/2005 3/18/2025 6.97 HOLDERS YES 5/6/2008 5/15/2018 6.31 HOLDERS YES 11/15/2005 11/15/2015 9.86 HOLDERS YES 11/23/2009 1/15/2040 6.97 SECURED TOTAL STOCK MARKET 0 0 0 0 0 0 0 0 0 SUPPLIERS VARIOUS NA 6/30/2010 6/30/2011 0 0 0 0 0 VARIOUS YES 6/30/2010 6/30/2011 0 0 0 0 0 TOTAL SUPPLIERS 0 0 0 0 0 0 0 0 0 0 OTHER LOANS WITH COST (S) VARIOUS NA 6/1/2009 8/1/2013 VARIOUS 0 VARIOUS YES 5/1/2007 11/15/2022 VARIOUS TOTAL OTHER LOANS WITH COST 0 OTHER CURRENT LIABILITIES WITHOUT COST (S26) VARIOUS NA 0 VARIOUS YES 0 TOTAL CURRENT LIABILITIES WITHOUT COST 0 - TOTAL NOTES THE EXCHANGE RATES FOR THE CREDITS DENOMINATEDIN FOREIGN CURRENCY WERE AS FOLLOWS: $ PESOS PER U.S. DOLLAR PESOS PER CHILEAN PESO IT DOESN'T INCLUDE LIABILITIES OF TAXES PAYABLE IN FOREIGN CURRENCY AND MEXICAN PESOS (REF S25 TAXES PAYABLE) OF PS.126,,757, RESPECTIVELY, FOR EFFECTS OF VALIDATION OF THE SYSTEM. MONETARY FOREIGN CURRENCY POSITION (Thousands of Mexican Pesos) CONSOLIDATED Final Printing DOLLARS (1) OTHER CURRENCIES (1) TOTAL TRADE BALANCE THOUSANDS THOUSANDS THOUSANDS THOUSANDS THOUSANDS OF DOLLARS OF PESOS OF DOLLARS OF PESOS OF PESOS MONETARY ASSETS LIABILITIES POSITION SHORT-TERM LIABILITIES POSITION LONG-TERM LIABILITIES POSITION NET BALANCE NOTES MONETARY ASSETS INCLUDE U.S.$43,595,-TERM HELD-TO-MATURITY INVESTMENTS AND U.S.$223,301,-FOR-SALE INVESTMENTS. (1)THE EXCHANGE RATES USED FOR TRANSLATION WERE AS FOLLOWS: PS. PESOS PER U.S. DOLLAR PESOS PER EURO PESOS PER CANADIAN DOLLAR PESOS PER ARGENTINEAN PESO PESOS PER URUGUAYAN PESO PESOS PER PANAMANIAN BALBOA PESOS PER CHILEAN PESO PESOS PER COLOMBIAN PESO PESOS PER PERUVIAN NUEVO SOL PESOS PER SWISS FRANC PESOS PER STRONG BOLIVAR PESOS PER BRAZILIAN REAL PESOS PER STERLING LIBRA PESOS PER CHINESE YUAN PESOS PER JAPANESE YEN PESOS PER AUSTRALIAN DOLLAR THE FOREIGN CURRENCY OF LONG-TERMLIABILITIES FOR PS.35,273,: REF. S27 LONG-TERM LIABILITIES PS. REF. S69 OTHER LONG-TERM LIABILITIES PS. DEBT INSTRUMENTS (Thousands of Mexican Pesos) CONSOLIDATED Final Printing FINANCIAL RESTRICTIONS OF LONG-TERM DEBT SECURITIES THE AGREEMENTS OF THE U.S.$300 MILLIONSENIOR NOTES(OF WHICH APPROXIMATELY U.S.$71.9 MILLION SENIOR NOTES ARE OUTSTANDING AS OF JUNE 30, 2010), U.S.$, U.S.$, U.S.$, PS. 4,, AND U.S.$, S.A.B. WITH MATURITY IN 2011, 2018, 2025, 2032, 2, RESPECTIVELY, CONTAINS CERTAIN COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND ITS SUBSIDIARIES ENGAGED IN TELEVISION OPERATIONS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS OR SIMILAR TRANSACTIONS. THE AGREEMENT OF THE U.S.$, ISSUED BY CABLEMÁS, S.A. DE C.V. ("CABLEMÁS"), WITH MATURITY IN 2015, CONTAINS CERTAIN COVENANTS THAT LIMITTHE ABILITY OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES WITH RESPECT TO INDEBTEDNESS,RESTRICTED PAYMENTS, DIVIDENDS, INVESTMENTS, ASSET SALES, AND CERTAIN MERGERS AND CONSOLIDATIONS. COMPLIANCE OF FINANCIAL RESTRICTIONS AT JUNE 30, 2010, THE GROUP WAS IN COMPLIANCE WITH THE FINANCIAL RESTRICTIONS OF THE CONTRACTS RELATED TO THE LONG-TERM SENIOR NOTES DESCRIBED ABOVE. PLANTS, COMMERCE CENTERS OR DISTRIBUTION CENTERS CONSOLIDATED Final Printing PLANT OR CENTER ECONOMIC ACTIVITY PLANT UTILIZATION CAPACITY (%) TELEVISION: 0 0 CORPORATIVO SANTA FE HEADQUARTERS 0 0 TELEVISA SAN ANGEL PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 TELEVISA CHAPULTEPEC PRODUCTION AND BROADCASTING PROGRAMMING. 0 0 REAL ESTATE LAND AND UNOCCUPIED BUILDING, 0 0 PARKING LOTS, ADMINISTRATIVE 0 0 OFFICES, RADIO ANTENNAS, 0 0 TELEVISION STATION FACILITIES. 0 0 TRANSMISSION STATIONS BROADCAST STATIONS. 0 0 PUBLISHING: 0 0 EDITORIALS ADMINISTRATION, SALES, PRODUCTION, 0 0 STORAGE AND DISTRIBUTION OF 0 0 MAGAZINES AND NEWSPAPERS. 0 0 RADIO: 0 0 SISTEMA RADIOPOLIS, S.A. DE C.V. BROADCAST STATIONS. 0 0 CABLE TELEVISION: 0 0 CABLEVISION, S.A. DE C.V. CABLE TELEVISION, SIGNAL CONDUCTION 0 0 AND TRANSMISSION EQUIPMENT. 0 0 OTHER BUSINESSES: 0 0 IMPULSORA DEL DEPORTIVO - SOCCER, SOCCER TEAMS, TRAINING 0 0 NECAXA, S.A. DE C.V. AND CLUB FACILITIES, ADMINISTRATIVE OFFICES AND 0 0 DE FUTBOL AMERICA, S.A. DE C.V. THE AZTECA STADIUM. 0 0 NOTES MAIN RAW MATERIALS CONSOLIDATED Final Printing MAIN DOM. COST MAIN RAW SUPPLIERS ORIGIN SUBST. PRODUCTION (%) PROGRAMS AND FILMS CHURUBUSCO, S.A.DE C.V. DOMESTIC CINEMATO GRAFICA, RODRIGUEZ, S.A.DE C.V. DOMESTIC CIMA FILMS, S.A. DE C.V. DOMESTIC CINEMATO- GRAFICA CALDERON, S.A. DOMESTIC CINEMATOGRAFICA FILMEX, S.A.DE C.V. DOMESTIC DIRSOL S.A. DE C.V. DOMESTIC DISTRIBUI- DORA ROMARI, S.A. DE C.V. DOMESTIC ESTUDIO MEXICO FILMS, S.A. DE C.V. DOMESTIC FILMADORA MEXICANA, S.A. DOMESTIC GUSSI, S.A. DE C.V. DOMESTIC PAEZ CREATIVOS, S.A. DE C.V. DOMESTIC PELICULAS Y VIDEOS INTERNACIO NALES, S.A. DE C.V. DOMESTIC PRODUCCIONES MATOUK, S.A. DE C.V. DOMESTIC OTHER ALFRED HABER DISTRIBUTION, INC. FOREIGN NO ALLIANCE ATLAN- TIS INTERNATIONAL DISTRIBUTION FOREIGN NO BUENAVISTA INTERNATIONAL, INC. FOREIGN NO CBS STUDIOS, INC. FOREIGN NO DW (NETHERLANDS) BV FOREIGN NO GUINNESS WORLD RECORDS LIMITED FOREIGN NO INDEPENDENT INTERNATIONAL TELEVISION, INC. FOREIGN NO METRO GOLDWYN MAYER INTERNATI ONAL FOREIGN NO MTV NETWORKS A DIVISION OF VIACOM, INT. FOREIGN NO PARAMOUNT PICTURES GLOBAL FOREIGN NO RCN TELEVISION, INC. FOREIGN NO SONY PICTURES TELEVISION INTERNATIONAL FOREIGN NO TELEMUNDO TELEVISION STUDIOS, LLC. FOREIGN NO TOEI ANIMATION CO, LTD. FOREIGN NO TWENTIETH CENTURY FOX INTERNATIONAL FOREIGN NO UNIVERSAL STUDIOS INTER- NATIONAL, LLC. FOREIGN NO WARNER BROS. INTERNATIONAL TELEVISION FOREIGN NO OTHER COAXIAL CABLE RG MAYA 60 NACIONAL DE CONDUCTORES, S.A. DE C.V. DOMESTIC HILTIBOLT HILTIMEXICANA, S.A. DE C.V. FOREIGN NO TWO OUTLET DEVICE AC 200 TVC CORPORATION FOREIGN YES COUCHE PAPER PAPELERA LOZANO, S.A. DOMESTIC PAPELES PLANOS DOMESTIC POCHTECA PAPEL, S.A DOMESTIC ABASTECE DORA LUMEN, S.A. DOMESTIC CELUPAL INTERNACIONAL DOMESTIC PAPEL, S.A. DOMESTIC PAPELERA PROGRESO, S.A. DOMESTIC STORAM ENSON FOREIGN NO BULKLEY DUNTON FOREIGN NO ALBACROME FOREIGN YES CENTRAL NATIONAL GOTTESMAN FOREIGN NO ABITIBI BOWATER, INC. FOREIGN YES PAPER AND IMPRESSION SERVICIOS PROFESIONALES DE IMPRESION DOMESTIC METROCOLOR, S.A. DOMESTIC REPRODU- CCIONES FOTOME- CANICAS, S.A. DOMESTIC PRODUCTORA CO- MERCIALIZADORA Y EDITORES DE LI- BROS , S.A. DE C.V. DOMESTIC LITOGRAFICA MAGNO GRAF, S.A. DOMESTIC WORLD COLOR MEXICO, S.A. DOMESTIC OFFSET MULTICOLOR, S.A. DE C.V. DOMESTIC IMPRESORA Y EDITORA INFAGON, S.A. DOMESTIC PRO-OFFSET EDI- TORIAL, LTDA. FOREIGN YES EDITORA GEMINIS, S.A. FOREIGN YES EDITORES, S.A. FOREIGN YES EDITORIAL LA PATRIA, S.A. FOREIGN YES PRINTER COLOM- BIANA, S.A. FOREIGN YES RR DONNELLEY FOREIGN NO GRUPO OP GRAFICAS, S.A. FOREIGN YES AGSTROM GRAPHICS FOREIGN YES QUEBECOR WORLD BOGOTA, S.A. FOREIGN YES ALBACROME, INC. FOREIGN YES MAHINA, LTDA. FOREIGN YES NOTES SALES DISTRIBUTION BY PRODUCT SALES CONSOLIDATED Final Printing NET SALES MARKET MAIN MAIN PRODUCTS VOLUME AMOUNT SHARE TRADEMARKS CUSTOMERS (THOUSANDS) (%) DOMESTIC SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISED TIME SOLD (HALF HOURS) 1 TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑÍA PROCTER & GAMBLE DE MEXICO, S. DE R. L. DE C.V. BIMBO, S.A. DE C.V. DANONE DE MEXICO, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO UNILEVER DE MEXICO, S. DE R.L. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. MARCAS NESTLE, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. GENOMMA LAB INTERNACIONAL, S.A. DE C.V. OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALE OF SIGNALS T.V. CABLE DE PROVINCIA, S.A. DE C.V. CABLEVISION DE SALTILLO, S.A. DE C.V. MEGA CABLE, S.A. DE C.V. CABLEVISION RED, S.A. TELECABLE DEL ESTADO DE MEXICO, S.A. DE C.V. TVI NACIONAL, S.A. DE C.V. TELEVICABLE DEL CENTRO, S.A. DE C.V. ADVERTISED TIME SOLD EL PALACIO DE HIERRO, S.A DE C.V. TOYOTA MOTORS SALE DE MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A DE C.V. SUAVE Y FACIL, S.A. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. COMBE DE MEXICO, S. DE R.L. DE C.V. MARCAS NESTLE, S.A DE C.V. ELI LILLY Y COMPAÑÍA DE MEXICO, S.A. DE C.V. KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. PUBLISHING: MAGAZINE CIRCULATION TV Y NOVELAS MAGAZINE, GENERAL PUBLIC (AUDIENCE) MEN´S HEALTH MAGAZINE, DEALERS VANIDADES MAGAZINE COMMERCIAL CENTERS (MALLS) COSMOPOLITAN MAGAZINE NATIONAL GEOGRAPHIC MAGAZINE AUTOMOVIL PANAMERICANO MAGAZINE TU MAGAZINE SOY AGUILA MAGAZINE MUY INTERESANTE MAGAZINE BIG BANG MAGAZINE SKY VIEW MAGAZINE ATREVETE A SOÑAR MAGAZINE COCINA FACIL MAGAZINE PUBLISHING FRABEL, S.A. DE C.V. KIMBERLY CLARK DE MEXICO, S.A. DE C.V. DILTEX, S.A. DE C.V. WATA GROUP, S.A. DE C.V. FORD MOTOR COMPANY, S.A. DE C.V. FABRICAS DE CALZADO ANDREA, S.A. DE C.V. MARY KAY COSMETICS DE MEXICO, S.A. DE C.V. VOLKSWAGEN DE MEXICO, S.A. DE C.V. TELEFONOS DE MEXICO, S.A.B. DE C.V. COMPAÑIA PROCTER & GAMBLE DE MEXICO, S. DE R.L. DE C.V. OTHER INCOME VARIOUS SKY : DTH BROADCAST SATELLITE SKY SUBSCRIBERS PAY PER VIEW CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. HERSHEY MEXICO, S. DE R.L. DE C.V. L.G. ELECTRONICS MEXICO, S.A. DE C.V. SIGMA ALIMENTOS COMERCIAL, S.A. DE C.V. CABLE AND TELECOM: DIGITAL SERVICE CABLEVISION, CABLEMAS Y TVI SUBSCRIBERS INTERNET SERVICES SERVICE INSTALLATION PAY PER VIEW HERSHEY MEXICO, S. DE R.L. DE C.V. CHANNEL COMMERCIALIZATION KELLOGG COMPANY MEXICO, S. DE R.L. DE C.V. TELEPHONY L.G. ELECTRONICS MEXICO, S.A DE C.V. TELECOMMUNICATIONS OTHER OTHER BUSINESSES: DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS OPERADORA COMERCIAL DE DESARROLLO, S.A. DE C.V. CINEMAS LUMIERE, S.A. DE C.V. OPERADORA DE CINEMAS, S.A. DE C.V. LATIN AMERICA MOVIE THEATRES, S.A. PI DE C.V. CINEMARK DE MEXICO, S.A. DE C.V. QUALITY FILMS, S. DE R.L. DE C.V. GENERAL PUBLIC (AUDIENCE) SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA GENERAL PUBLIC (AUDIENCE) ESTADIO AZTECA FEDERACION MEXICANA DE FUTBOL, A.C. INTERNET SERVICES ESMAS.COM RADIOMOVIL DIPSA, S.A. DE C.V. PEGASO PCS, S.A. DE C.V. MYALERCOM, S.A. IUSACELL, S.A. DE C.V. THE COCA-COLA EXPORT CORPORATION SUCURSAL EN MEXICO GAMING PLAY CITY GENERAL PUBLIC (AUDIENCE) MULTIJUEGOS ADVERTISED TIME SOLD IN RADIO PEGASO, PCS, S.A. DE C.V. MARKETING MODELO, S.A. DE C.V. PROPIMEX, S.A. DE C.V. TIENDAS COMERCIAL MEXICANA, S.A. DE C.V. UNILEVER DE MEXICO, S. DE R.L. DE C.V. CERVEZAS CUAUHTEMOC MOCTEZUMA, S.A. DE C.V. CORPORACION NORTEAMERICANA, S.A. DE C.V. PUBLISHING DISTRIBUTION: HOLA MEXICO MAGAZINE VARIOUS EL SOLITARIO MAGAZINE GENERAL PUBLIC (AUDIENCE) WWE LUCHA LIBRE AMERICANA MAGAZINE DEALERS MAESTRA PREESCOLAR MAGAZINE COMMERCIAL CENTERS (MALLS) MEMIN PENGUIN MAGAZINE EDICION HOMENAJE MAGAZINE TV NOTAS MAGAZINE FOREIGN SALES INTERSEGMENT ELIMINATIONS TELEVISION BROADCASTING: ADVERTISING TIME SOLD INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION ZENITHGPE OTHER INCOME VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS DIRECTV LATIN AMERICA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV DIRECTV CHILE TELEVISION MERCURY MEDIA BJ GLOBAL DIRECT, INC. ADVERTISING TIME SOLD PLAY PUBLICIDAD, INC. ROMA RICCI CORPORATION SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES TELEVISA CIA PERUANA DE RADIODIFUSIÓN TELEVISA TELEARTE, S.A. TELEVISA RCN TELEVISION, S.A. PUBLISHING: MAGAZINE CIRCULATION T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) GENTE MAGAZINE DEALERS PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) VANIDADES MAGAZINE COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS SUBSCRIBERS OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION CLUB DE FUTBOL AMERICA PUBLISHING DISTRIBUTION: SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE CASAS MAGAZINE RALLY CONTROL MAGAZINE SQP LA REVISTA MAGAZINE DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS WARNER BROS ENTERTAINMENT, INC. TOTAL SALES DISTRIBUTION BY PRODUCT FOREIGN SALES CONSOLIDATED Final Printing NET SALES MAIN MAIN PRODUCTS VOLUME AMOUNT DESTINATION TRADEMARKS CUSTOMERS (THOUSANDS) FOREIGN SALES TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION OTHER INCOME UNITED STATES OF AMERICA VARIOUS PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA PROGRAMMING EXPORT: PROGRAMMING AND ROYALTIES UNITED STATES OF AMERICA TELEVISA CIA PERUANA DE RADIODIFUSIÓN CENTRAL AMERICA TELEVISA TELEARTE, S.A. CARIBBEAN TELEVISA RCN TELEVISION, S.A. EUROPE TELEVISA SOUTH AMERICA TELEVISA AFRICA TELEVISA ASIA TELEVISA OTHER BUSINESSES: SPECIAL EVENTS AND SHOW PROMOTION UNITED STATES OF AMERICA CLUB DE FUTBOL AMERICA DISTRIBUTION, RENTALS, AND SALE OF MOVIE RIGHTS UNITED STATES OF AMERICA WARNER BROS ENTERTAINMENT, INC. INTERSEGMENT ELIMINATIONS SUBSIDIARIES ABROAD TELEVISION BROADCASTING: ADVERTISING TIME SOLD UNITED STATES OF AMERICA INITIATIVE MEDIA, INC. HORIZON MEDIA GROUP MOTION OTHER PAY TELEVISION NETWORKS: SALES OF SIGNALS SPAIN DIRECTV LATIN AMERICA ARGENTINA GALAXY ENTERTAINMENT DE VZLA, C.A. DIRECTV CHILE DIRECTV CHILE TELEVISION GUATEMALA DIRECTV ARGENTINA COLOMBIA ECHOSTAR SATELLITE CORPORATION UNITED STATES OF AMERICA ADVERTISING TIME SOLD MERCURY MEDIA BJ GLOBAL DIRECT, INC. SPHERE MARKETING CAPITAL MEDIA GROUP, INC. PUBLISHING: MAGAZINE CIRCULATION GUATEMALA AND COSTA RICA T.V. Y NOVELAS MAGAZINE GENERAL PUBLIC (AUDIENCE) UNITED STATES OF AMERICA GENTE MAGAZINE DEALERS PANAMA PAPARAZZI MAGAZINE COMMERCIAL CENTERS (MALLS) SOUTH AMERICA VANIDADES MAGAZINE CENTRAL AMERICA COSMOPOLITAN MAGAZINE TUMAGAZINE BILINKEN MAGAZINE PARA TI MAGAZINE CONDORITO MAGAZINE PUBLISHING PROCTER & GAMBLE L´OREAL UNILEVER ANDINA COLOMBIA LTDA P & G PRESTIGE SKY: DTH BROADCAST SATELLITE CENTRAL AMERICA SKY SUBSCRIBERS CABLE AND TELECOM: TELECOMMUNICATIONS UNITED STATES OF AMERICA SUBSCRIBERS OTHER BUSINESSES: PUBLISHING DISTRIBUTION PANAMA SELECCIONES MAGAZINE GENERAL PUBLIC (AUDIENCE) SOUTH AMERICA ABC MIS PRIMEROS PASOS MAGAZINE DEALERS HOLA MAGAZINE COMMERCIAL CENTERS (MALLS) EL CUERPO HUMANO MAGAZINE SQP LA REVISTA MAGAZINE CASAS MAGAZINE RALLY CONTROL MAGAZINE INTERSEGMENT ELIMINATIONS TOTAL PROJECTS INFORMATION (PROJECT, AMOUNT EXERCISED AND PROGRESS PERCENTAGE) CONSOLIDATED Final Printing MAJOR INVESTMENT PROJECTS OF GRUPO TELEVISA, S.A.B. AND ITS SUBSIDIARIESAT JUNE 30, 2(MILLIONS OF U.S. DOLLARS AND MEXICAN PESOS): DESCRIPTION AUTHORIZED AMOUNT EXERCISED AMOUNT PROGRESS % U.S. DOLLAR-DENOMINATED PROJECTS: EQUIPMENT OF THE CABLE TELEVISION NETWORK U.S.$ U.S.$ 173.8 41% INFORMATION TECHNOLOGY PROJECTS 21.2 57% MEXICAN PESO-DENOMINATED PROJECTS: GAMING BUSINESS PROJECTS PS. PS. 486.5 69% INFORMATION TECHNOLOGY PROJECTS 15.8 58% FOREIGN CURRENCY TRANSLATION (INFORMATION RELATED TO BULLETIN B-15) CONSOLIDATED Final Printing MONETARY ASSETS AND LIABILITIES OF MEXICAN COMPANIES DENOMINATED IN FOREIGN CURRENCIES ARE TRANSLATED AT THE PREVAILING EXCHANGE RATE AT THEBALANCE SHEET DATE. RESULTINGEXCHANGE RATE DIFFERENCES ARE RECOGNIZED IN INCOME FOR THE YEAR, WITHIN INTEGRAL COST OF FINANCING. BEGINNING ON JANUARY 1, 2008, FOR NON-MEXICAN SUBSIDIARIES AND AFFILIATES OPERATING IN A LOCAL CURRENCY ENVIRONMENT, ASSETS AND LIABILITIES ARE TRANSLATED INTO MEXICAN PESOS AT YEAR-END EXCHANGE RATES, AND RESULTS OF OPERATIONS AND CASH FLOWS ARE TRANSLATEDAT AVERAGE EXCHANGE RATES PREVAILING DURING THE YEAR.RESULTING TRANSLATION ADJUSTMENTS ARE ACCUMULATED AS A SEPARATE COMPONENT OF ACCUMULATED OTHER COMPREHENSIVE INCOME OR LOSS IN CONSOLIDATED STOCKHOLDERS´ EQUITY. ASSETS AND LIABILITIES OF NON-MEXICAN SUBSIDIARIES THAT USE THE MEXICAN PESO AS A FUNCTIONAL CURRENCY ARE TRANSLATED INTO MEXICAN PESOS BY UTILIZING THE EXCHANGE RATE OF THE BALANCE SHEET DATE FOR MONETARY ASSETS AND LIABILITIES, AND HISTORICAL EXCHANGE RATES FOR NON-MONETARY ITEMS, WITH THE RELATED ADJUSTMENT INCLUDED IN THE CONSOLIDATED STATEMENT OF INCOME AS INTEGRAL RESULT OF FINANCING. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS CONSOLIDATED Final Printing MEXICO CITY, D.F., JULY 11, 2010—GRUPO TELEVISA, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “TELEVISA” OR “THE COMPANY”), TODAY ANNOUNCED RESULTS FOR SECOND QUARTER 2010. THE RESULTS HAVE BEEN PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (MEXICAN FRS). THE FOLLOWING INFORMATION SETS FORTH A CONDENSED CONSOLIDATED STATEMENT OF INCOME FOR THE THREE MONTHS ENDED JUNE 30, 2, IN MILLIONS OF MEXICAN PESOS, AS WELL AS THE PERCENTAGE OF NET SALES THAT EACH LINE REPRESENTS AND THE PERCENTAGE CHANGE WHEN COMPARING 2: CONSOLIDATED NET SALES CONSOLIDATED NET SALES INCREASED 14% TO PS.14,447.7 MILLION IN SECOND QUARTER 2,676.9 MILLION IN SECOND QUARTER 2009. THIS INCREASE WAS ATTRIBUTABLE TO REVENUE GROWTH IN OUR CABLE AND TELECOM, TELEVISION BROADCASTING, SKY, OTHER BUSINESSES, AND PAY TELEVISION NETWORKS SEGMENTS, AND WAS PARTIALLY OFFSET BY A DECREASE IN THE SALES OF OUR PUBLISHING AND PROGRAMMING EXPORTS SEGMENTS. CONTROLLING INTEREST NET INCOME CONTROLLING INTEREST NET INCOME DECREASED 1.2% TO PS.1,804.3 MILLION IN SECOND QUARTER 2,826.9 MILLION IN SECOND QUARTER 2009. THE NET DECREASE OF PS.22.6 MILLION REFLECTED PRIMARILY I) A PS.318.5 MILLION INCREASE IN INTEGRAL COST OF FINANCING; AND II) A PS.42.2 MILLION INCREASE IN INCOME TAXES. THESE UNFAVORABLE VARIANCES WERE OFFSET BY I) A PS.95.5 MILLION INCREASE IN OPERATING INCOME; II) A PS.1.3 MILLION DECREASE IN OTHER EXPENSE, NET; III) A PS.183.9 MILLION FAVORABLE VARIANCE IN EQUITY IN RESULTS OF AFFILIATES, NET; AND IV) A PS.57.4 MILLION DECREASE IN NONCONTROLLING INTEREST NET INCOME. SECOND-QUARTER RESULTS BY BUSINESS SEGMENT THE FOLLOWING INFORMATION PRESENTS SECOND-QUARTER RESULTS ENDED JUNE 30, 2, FOR EACH OF OUR BUSINESS SEGMENTS. RESULTS FOR THE SECOND-QUARTER 2 TELEVISION BROADCASTING SECOND-QUARTER SALES INCREASED 9.8% TO PS.5,,301.5 MILLION IN SECOND QUARTER 2009. THIS INCREASE REFLECTS STRONG RATINGS IN REGULAR PROGRAMMING AS WELL AS PROGRAMS PRODUCED AROUND THE SOCCER WORLD CUP AND THE SOCCER MATCHES. THE TOP-THREE RATED SHOWS DURING THE QUARTER WERE TELEVISA’S NOVELAS. UPFRONT DEPOSITS REPRESENTED 76.1% OF REVENUES DURING THE QUARTER AND THE REMAINING WERE SALES IN THE SPOT MARKET. THIS FIGURE COMPARES WITH 84.4% IN SECOND QUARTER 2009. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 6.2% TO PS.2,866.7 MILLION COMPARED WITH PS.2,698.1 MILLION IN SECOND QUARTER 2009; THE MARGIN WAS 49.2%. YEAR TO DATE THE MARGIN HAS DECREASED PAY TELEVISION NETWORKS SECOND-QUARTER SALES INCREASED 11.2% TO PS.777.1 MILLION COMPARED WITH PS.698.6 MILLION IN SECOND QUARTER 2009. THE INCREASE WAS DRIVEN BY HIGHER REVENUES FROM CHANNELS SOLD IN MEXICO AND ABROAD AS WELL AS HIGHER ADVERTISING SALES. AS OF JUNE 30, 2010, AND THROUGH OUR CABLE AND DTH AFFILIATES WORLDWIDE, OUR PAY TELEVISION NETWORKS BUSINESS REACHED 24 MILLION SUBSCRIBERS CARRYING AN AVERAGE OF 5.3 TELEVISA PAY-TV CHANNELS EACH. THIS POSITIVE EFFECT WAS PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT OF FOREIGN-CURRENCY-DENOMINATED SALES. SECOND-QUARTER OPERATING SEGMENT INCOME DECREASED 21% TO PS.365.4 MILLION COMPARED WITH PS.462.5 MILLION IN SECOND QUARTER 2009, AND THE MARGIN WAS 47%. THIS DECREASE REFLECTS HIGHER COST OF SALES AND OPERATING EXPENSES, DRIVEN MAINLY BY INVESTMENTS MADE IN THE PRODUCTION AND LAUNCH OF TWO NEW CHANNELS: TELEVISA DEPORTES NETWORK (“TDN”) IN AUGUST OF 2, OUR 24-HOURS NEWS PAY-TV CHANNEL IN FEBRUARY 2010. IN THE AGGREGATE, THESE TWO CHANNELS REPRESENTED INCREMENTAL COSTS AND EXPENSES OF PS.162.9 MILLION. THIS FIGURE INCLUDES THE PARTIAL AMORTIZATION OF COSTS RELATED TO THE 2 PROGRAMMING EXPORTS SECOND-QUARTER SALES DECREASED 0.8% TO PS.633.4 MILLION COMPARED WITH PS.638.5 MILLION IN SECOND QUARTER 2009. THE DECREASE WAS ATTRIBUTABLE TO A NEGATIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED SALES AMOUNTING TO PS.28 MILLION. THIS DECREASE WAS PARTIALLY OFFSET BY I) HIGHER PROGRAMMING SALES ABROAD; AND II) AN INCREASE IN ROYALTIES FROM UNIVISION, FROM US$36.1 MILLION IN SECOND QUARTER 2$37 MILLION IN SECOND QUARTER 2010. THE AMOUNT OF ROYALTIES INCLUDES AN ESTIMATED PAYMENT FOR THE MONTH OF JUNE BECAUSE THE ACTUAL AMOUNT HAS NOT YET BEEN REPORTED BY UNIVISION. SECOND-QUARTER OPERATING SEGMENT INCOME DECREASED MARGINALLY 0.2% TO PS.293.6 MILLION COMPARED WITH PS.294.3 MILLION IN SECOND QUARTER 2009, WITH A MARGIN OF 46.4%. PUBLISHING SECOND-QUARTER SALES DECREASED 4.4% TO PS.-CURRENCY-DENOMINATED SALES AND LOWER REVENUES IN MEXICO DUE TO THE DISCONTINUED PUBLICATIONS OF BOOKS AND STAMPS. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY HIGHER ADVERTISING REVENUES IN MEXICO AND CIRCULATION REVENUES ABROAD. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 0.7% TO PS.132.8 MILLION COMPARED WITH PS.131.9 MILLION IN SECOND QUARTER 2009, AND THE MARGIN WAS 16.4%. THIS INCREASE REFLECTS I) A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS, MAINLY IN COST OF PAPER AND PRINTING; AND II) A REDUCTION IN COST OF SALES DUE TO A LOWER NUMBER OF MAGAZINES PRINTED. SKY SECOND-QUARTER SALES INCREASED 15.9% TO PS.2,832.6 MILLION COMPARED WITH PS.2,443.5 MILLION IN THE SAME PERIOD OF 2009. THE GROWTH IS EXPLAINED PRINCIPALLY BY AN INCREASE IN THE SUBSCRIBER BASE IN MEXICO AND, TO A LESSER EXTENT, ABROAD. DURING THE QUARTER, SKY ADDED A TOTAL OF , BEATING AGAIN LAST QUARTER’S RECORD NET ADDITIONS. THE GROWTH IN MEXICO IS DRIVEN MAINLY BY THE SUCCESS OF SKY´S NEW LOW-COST OFFERINGS. ADDITIONALLY, SKY REPORTED HIGHER ADVERTISING AND PAY-PER-VIEW REVENUES. THESE RESULTS WERE PARTIALLY OFFSET BY A NEGATIVE TRANSLATION EFFECT ON SALES IN CENTRAL AMERICA AND THE DOMINICAN REPUBLIC WHICH ARE DENOMINATED IN US DOLLARS. AS OF JUNE 30, 2010, THE NUMBER OF GROSS ACTIVE SUBSCRIBERS INCREASED TO 2,448,776 (INCLUDING 147,), COMPARED WITH 1,793,388 (INCLUDING 137,) AS OF JUNE 30, 2009. SKY CLOSED THE QUARTER WITH MORE THAN SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 12.6% TO PS.1,285.4 MILLION COMPARED WITH PS.1,, AND THE MARGIN WAS 45.4%. THIS INCREASE REFLECTS HIGHER SALES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES EXPLAINED PRIMARILY BY THE AMORTIZATION OF COSTS OF PS.48 MILLION RELATED TO THE 2, AND EXPENSES RELATED TO THE LAUNCH AND OPERATION OF OUR HIGH DEFINITION OFFER. THESE UNFAVORABLE VARIANCES WERE PARTIALLY OFFSET BY A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS. CABLE AND TELECOM SECOND-QUARTER SALES INCREASED 32.9% TO PS.2,900.1 MILLION COMPARED WITH PS.2,182.5 MILLION IN THE SAME PERIOD OF 2009. THIS INCREASE WAS ATTRIBUTABLE TO I) THE ADDITION OF APPROXIMATELY 97 THOUSAND REVENUE GENERATING UNITS (“RGUS”) IN CABLEVISION AND CABLEMÁS DURING THE QUARTER DRIVEN MAINLY BY THE SUCCESS OF OUR COMPETITIVE TRIPLE-PLAY BUNDLES; II) THE CONSOLIDATION OF TVI SINCE OCTOBER 1, 2, INCLUDING 44 THOUSAND RGUS ADDED THROUGH THE CONSOLIDATION OF TWO CABLE OPERATIONS IN THE NORTH OF MEXICO; AND III) THE INCREASE IN REVENUES IN BESTEL. CABLEVISION, CABLEMÁS, AND BESTEL NET SALES INCREASED 14.9%, 11.3%, AND 17.6%, RESPECTIVELY. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF SUBSCRIBERS FOR THREE OF OUR CABLE AND TELECOM SUBSIDIARIES AS OF JUNE 30, 2010. THE SUBSCRIBER BASE OF CABLEVISION OF VIDEO, BROADBAND AND VOICE AS OF JUNE 30, 2,319, 276,,859 RESPECTIVELY. THE SUBSCRIBER BASE OF CABLEMÁS OF VIDEO, BROADBAND AND VOICE AS OF JUNE 30, 2,535, 325,,255, RESPECTIVELY. THE SUBSCRIBER BASE OF TVI OF VIDEO, BROADBAND AND VOICE AS OF JUNE 30, 2,333, 136,,060, RESPECTIVELY. THE RGUS OF CABLEVISION, CABLEMÁS AND TVI AS OF JUNE 30, 2,096,850, 1,459,,517, RESPECTIVELY. SECOND-QUARTER OPERATING SEGMENT INCOME INCREASED 27.3% TO PS.959.6 MILLION COMPARED WITH PS.753.6 MILLION IN SECOND QUARTER 2009, AND THE MARGIN WAS 33.1%. EXCLUDING BESTEL, THE MARGIN FOR THE CABLE OPERATIONS ALONE WAS, IN THE AGGREGATE, 38.3%. THESE RESULTS REFLECT HIGHER SALES AS WELL AS A POSITIVE TRANSLATION EFFECT ON FOREIGN-CURRENCY-DENOMINATED COSTS AND INCLUDE HIGHER COSTS AND EXPENSES RESULTING FROM THE CONSOLIDATION OF TVI AND THE COSTS INHERENT TO GROWTH IN THE SUBSCRIBER BASE. THE FOLLOWING INFORMATION SETS FORTH THE BREAKDOWN OF REVENUES AND OPERATING SEGMENT INCOME, EXCLUDING CONSOLIDATION ADJUSTMENTS, FOR OUR FOUR CABLE AND TELECOM SUBSIDIARIES FOR THE QUARTER. SECOND-QUARTER REVENUES OF CABLEVISION, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.966.1 MILLION, PS.998.6 MILLION, PS.449.3 MILLION AND PS.559.3 MILLION, RESPECTIVELY. SECOND-QUARTER OPERATING SEGMENT INCOME OF CABLEVISION, CABLEMÁS, TVI AND BESTEL AMOUNTED TO PS.381.8 MILLION, PS.378.8 MILLION, PS.165.1 MILLION AND PS.70 MILLION, RESPECTIVELY. THESE RESULTS DO NOT INCLUDE CONSOLIDATION ADJUSTMENTS OF PS.73.2 MILLION IN REVENUES AND PS.36.1 MILLION IN OPERATING SEGMENT INCOME, WHICH ARE CONSIDERED IN THE CONSOLIDATED RESULTS OF CABLE AND TELECOM. OTHER BUSINESSES SECOND-QUARTER SALES INCREASED 14.1% TO PS.983.7 MILLION COMPARED WITH PS.862.5 MILLION IN SECOND QUARTER 2009. THE INCREASE WAS DRIVEN BY HIGHER SALES IN OUR SOCCER, GAMING, RADIO, INTERNET, AND PUBLISHING DISTRIBUTION BUSINESSES, WHICH WERE PARTIALLY OFFSET BY LOWER SALES IN OUR FEATURE-FILM DISTRIBUTION BUSINESS DUE TO THE TERMINATION OF AN AGREEMENT IN DECEMBER 2009. RADIO AND INTERNET PERFORMED WELL DURING THE QUARTER PARTIALLY EXPLAINED BY THE INCREASE IN ADVERTISING EXPENDITURES RELATED TO THE SOCCER WORLD CUP. SECOND-QUARTER OPERATING SEGMENT INCOME WAS PS.48.1 MILLION COMPARED WITH A PS.29.1 MILLION LOSS IN SECOND QUARTER 2009, REFLECTING HIGHER SALES AND LOWER OPERATING EXPENSES PRINCIPALLY IN OUR PUBLISHING DISTRIBUTION AND INTERNET BUSINESSES THAT WERE PARTIALLY OFFSET BY HIGHER COST OF SALES. INTERSEGMENT OPERATIONS INTERSEGMENT OPERATIONS FOR THE SECOND QUARTER 2, RESPECTIVELY. CORPORATE EXPENSES SHARE-BASED COMPENSATION EXPENSE IN SECOND QUARTER 2, RESPECTIVELY, AND WAS ACCOUNTED FOR AS CORPORATE EXPENSE. SHARE-BASED COMPENSATION EXPENSE IS MEASURED AT FAIR VALUE AT THE TIME THE EQUITY BENEFITS ARE GRANTED TO OFFICERS AND EMPLOYEES, AND IS RECOGNIZED OVER THE VESTING PERIOD. NON-OPERATING RESULTS OTHER EXPENSE, NET OTHER EXPENSE, NET, DECREASED BY PS.1.3 MILLION, OR 0.6%, TO PS.201.4 MILLION FOR SECOND QUARTER 2010, COMPARED WITH PS.202.7 MILLION FOR SECOND QUARTER 2009. OTHER EXPENSE, NET, FOR SECOND QUARTER 2010, WAS COMPRISED MAINLY BY LOSS ON DISPOSITION OF PROPERTY AND EQUIPMENT, PROFESSIONAL SERVICES IN CONNECTION WITH CERTAIN CORPORATE LEGAL MATTERS, DONATIONS AND A LOSS ON DISPOSITION OF AN EQUITY INVESTMENT. INTEGRAL COST OF FINANCING THE NET EXPENSE ATTRIBUTABLE TO INTEGRAL COST OF FINANCING INCREASED BY PS.318.5 MILLION, OR 38.5%, TO PS.1,146.7 MILLION FOR SECOND QUARTER 2) A PS.% DEPRECIATION OF THE MEXICAN PESO AGAINST THE U.S. DOLLAR ON OUR NET U.S. DOLLAR LIABILITY POSITION, WHICH WAS PARTIALLY OFFSET BY A FAVORABLE EFFECT IN FOREIGN-CURRENCY HEDGE CONTRACTS; II) A PS.119.5 MILLION INCREASE IN INTEREST EXPENSE, DUE PRIMARILY TO A HIGHER PRINCIPAL AMOUNT OF LONG-TERM DEBT IN SECOND QUARTER 2010; AND III) A PS.69 MILLION DECREASE IN INTEREST INCOME EXPLAINED MOSTLY BY A REDUCTION OF INTEREST RATES APPLICABLE TO CASH EQUIVALENTS, TEMPORARY INVESTMENTS AND HELD-TO-MATURITY INVESTMENTS IN SECURITIES IN SECOND QUARTER 2010. EQUITY IN RESULTS OF AFFILIATES, NET EQUITY IN RESULTS OF AFFILIATES, NET, VARIED BY PS.183.9 MILLION, TO AN EQUITY IN EARNINGS OF AFFILIATES, NET OF PS.48.2 MILLION IN SECOND QUARTER 2, NET OF PS.135.7 MILLION IN SECOND QUARTER 2009. THIS FAVORABLE VARIANCE REFLECTED PRIMARILY AN EQUITY IN INCOME IN SECOND QUARTER 2, OUR 40.5% INTEREST IN A FREE-TO-AIR TELEVISION CHANNEL IN SPAIN. INCOME TAXES INCOME TAXES INCREASED BY PS.42.2 MILLION, OR 5.1%, TO PS.865.2 MILLION IN SECOND QUARTER 2 NON-CONTROLLING INTEREST NET INCOME NON-CONTROLLING INTEREST NET INCOME DECREASED BY PS.57.4 MILLION, OR 17.9%, TO PS.262.6 MILLION IN SECOND QUARTER 2010, FROM PS.-CONTROLLING STOCKHOLDERS IN OUR CABLE AND TELECOM SEGMENT, WHICH WAS PARTIALLY OFFSET BY A HIGHER PORTION OF NET INCOME ATTRIBUTABLE TO INTERESTS HELD BY NON-CONTROLLING EQUITY OWNERS IN OUR SKY SEGMENT. OTHER RELEVANT INFORMATION CAPITAL EXPENDITURES AND INVESTMENTS DURING SECOND QUARTER 2010, WE INVESTED APPROXIMATELY US$, PLANT AND EQUIPMENT AS CAPITAL EXPENDITURES, INCLUDING APPROXIMATELY US$92.7 MILLION FOR OUR CABLE AND TELECOM SEGMENT, US$82.5 MILLION FOR OUR SKY SEGMENT, AND US$43.8 MILLION FOR OUR TELEVISION BROADCASTING SEGMENT AND OTHER BUSINESSES. IN ADDITION, WE MADE LOANS IN CONNECTION WITH OUR 40.5% INTEREST IN LA SEXTA IN THE AGGREGATE AMOUNT OF €8.3 MILLION (PS.132.2 MILLION). OUR INVESTMENT IN PROPERTY, PLANT AND EQUIPMENT IN OUR CABLE AND TELECOM SEGMENT DURING SECOND QUARTER 2$61 MILLION FOR CABLEVISION, US$22.7 MILLION FOR CABLEMÁS, US$6.3 MILLION FOR TVI, AND US$2.7 MILLION FOR BESTEL. DEBT AND CAPITAL LEASE OBLIGATIONS THE TOTAL CONSOLIDATED DEBT AMOUNTED TO PS.42,360.2 MILLION AND PS.43,416.2 MILLION AS OF JUNE 30, 2, 2009, RESPECTIVELY, WHICH INCLUDED A SHORT-TERM DEBT AND CURRENT PORTION OF LONG-TERM DEBT IN THE AMOUNT OF PS.900.0 MILLION AND PS.1,433.0 MILLION, RESPECTIVELY. ADDITIONALLY, WE HAD CAPITAL LEASE OBLIGATION IN THE AMOUNT OF PS.783.2 MILLION AND PS.1,401.8 MILLION AS OF JUNE 30, 2, 2009, RESPECTIVELY, WHICH INCLUDED A CURRENT PORTION OF PS.284.1 MILLION AND PS.235.3 MILLION, RESPECTIVELY. AS OF JUNE 30, 2, 2(CASH AND CASH EQUIVALENTS, TEMPORARY INVESTMENTS, AND NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS LESS TOTAL DEBT) WAS PS., RESPECTIVELY. THE AGGREGATE AMOUNT OF NONCURRENT HELD-TO-MATURITY AND AVAILABLE-FOR-SALE INVESTMENTS AS OF JUNE 30, 2, 2,896.3 MILLION AND PS.3,996.1 MILLION, RESPECTIVELY. SHARES REPURCHASED AND OUTSTANDING DURING SECOND QUARTER 2010, WE REPURCHASED 9 MILLION CPOS IN THE AGGREGATE AMOUNT OF PS.428.6 MILLION. AS OF JUNE 30, 2, 2,,230.6 MILLION SHARES, RESPECTIVELY; AND OUR CPO EQUIVALENTS OUTSTANDING AMOUNTED TO 2,793.5 MILLION AND 2,796.8 MILLION CPO EQUIVALENTS, RESPECTIVELY. NOT ALL OF OUR SHARES ARE IN THE FORM OF CPOS. THE NUMBER OF CPO EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF SHARES OUTSTANDING BY 117. AS OF JUNE 30, 2, 2(GLOBAL DEPOSITARY SHARES) EQUIVALENTS OUTSTANDING AMOUNTED TO 558.7 MILLION AND 559.4 MILLION GDS EQUIVALENTS, RESPECTIVELY. THE NUMBER OF GDS EQUIVALENTS IS CALCULATED BY DIVIDING THE NUMBER OF CPO EQUIVALENTS BY FIVE. TELEVISION RATINGS AND AUDIENCE SHARE NATIONAL URBAN RATINGS AND AUDIENCE SHARE REPORTED BY IBOPE CONFIRM THAT, IN SECOND QUARTER 2010, TELEVISA CONTINUED TO DELIVER STRONG RATINGS AND AUDIENCE SHARES. DURING WEEKDAY PRIME TIME (19:00 TO 23:00, MONDAY TO FRIDAY), AUDIENCE SHARE AMOUNTED TO 71.4%; IN PRIME TIME (16:00 TO 23:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 68.8%; AND IN SIGN-ON TO SIGN-OFF (6:00 TO 24:00, MONDAY TO SUNDAY), AUDIENCE SHARE AMOUNTED TO 69.7%. ABOUT TELEVISA GRUPO TELEVISA, S.A.B. IS THE LARGEST MEDIA COMPANY IN THE SPANISH-SPEAKING WORLD BASED ON ITS MARKET CAPITALIZATION AND A MAJOR PARTICIPANT IN THE INTERNATIONAL ENTERTAINMENT BUSINESS. IT HAS INTERESTS IN TELEVISION PRODUCTION AND BROADCASTING, PRODUCTION OF PAY-TELEVISION NETWORKS, INTERNATIONAL DISTRIBUTION OF TELEVISION PROGRAMMING, DIRECT-TO-HOME SATELLITE SERVICES, CABLE TELEVISION AND TELECOMMUNICATION SERVICES, MAGAZINE PUBLISHING AND DISTRIBUTION, RADIO PRODUCTION AND BROADCASTING, PROFESSIONAL SPORTS AND LIVE ENTERTAINMENT, FEATURE-FILM PRODUCTION AND DISTRIBUTION, THE OPERATION OF A HORIZONTAL INTERNET PORTAL, AND GAMING. GRUPO TELEVISA ALSO OWNS AN UNCONSOLIDATED EQUITY STAKE IN LA SEXTA, A FREE-TO-AIR TELEVISION VENTURE IN SPAIN. DISCLAIMER THIS ANNEX CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S RESULTS AND PROSPECTS. ACTUAL RESULTS COULD DIFFER MATERIALLY FROM THESE STATEMENTS. THE FORWARD-LOOKING STATEMENTS IN THIS ANNEX SHOULD BE READ IN CONJUNCTION WITH THE FACTORS DESCRIBED IN “ITEM 3. KEY INFORMATION – FORWARD-LOOKING STATEMENTS” IN THE COMPANY’S ANNUAL REPORT ON FORM 20-F, WHICH, AMONG OTHERS, COULD CAUSE ACTUAL RESULTS TO DIFFER MATERIALLY FROM THOSE CONTAINED IN FORWARD-LOOKING STATEMENTS MADE IN THIS ANNEX AND IN ORAL STATEMENTS MADE BY AUTHORIZED OFFICERS OF THE COMPANY. READERS ARE CAUTIONED NOT TO PLACE UNDUE RELIANCE ON THESE FORWARD-LOOKING STATEMENTS, WHICH SPEAK ONLY AS OF THEIR DATES. THE COMPANY UNDERTAKES NO OBLIGATION TO PUBLICLY UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS, WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS OR OTHERWISE. FINANCIAL STATEMENT NOTES CONSOLIDATED Final Printing GRUPO TELEVISA, S.A.B. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (IN THOUSANDS OF MEXICAN PESOS, EXCEPT PER CPO AND PER SHARE AMOUNTS) 1. ACCOUNTING POLICIES: THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF GRUPO TELEVISA, S.A.B. (THE "COMPANY") AND ITS CONSOLIDATED ENTITIES (COLLECTIVELY, THE "GROUP"), AS OF JUNE 30, 2, AND FOR THE SIX MONTHS ENDED ON THOSE DATES, ARE UNAUDITED. IN THE OPINION OF MANAGEMENT, ALL ADJUSTMENTS (CONSISTING PRINCIPALLY OF NORMAL RECURRING ADJUSTMENTS) NECESSARY FOR A FAIR PRESENTATION OF THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS HAVE BEEN INCLUDED THEREIN. FOR PURPOSES OF THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS, CERTAIN INFORMATION AND DISCLOSURES, NORMALLY INCLUDED IN FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH MEXICAN FINANCIAL REPORTING STANDARDS (“MEXICAN FRS”), HAVE BEEN CONDENSED OR OMITTED. THESE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SHOULD BE READ IN CONJUNCTION WITH THE GROUP'S CONSOLIDATED AND AUDITED FINANCIAL STATEMENTS AND NOTES THERETO FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH INCLUDE, AMONG OTHER DISCLOSURES, THE GROUP'S MOST SIGNIFICANT ACCOUNTING POLICIES, WHICH HAVE BEEN APPLIED ON A CONSISTENT BASIS FOR THE SIX MONTHS ENDED JUNE 30, 2010. EFFECTIVE OCTOBER 1, 2009, THE GROUP BEGAN CONSOLIDATING THE ASSETS, LIABILITIES AND RESULTS OF OPERATIONS OF TELEVISIÓN INTERNACIONAL, S.A. DE C.V. AND SUBSIDIARIES (COLLECTIVELY, “TVI”) IN ITS CONSOLIDATED FINANCIAL STATEMENTS. BEFORE THAT DATE, THE GROUP ACCOUNTED FOR ITS INVESTMENT IN TVI BY APPLYING THE EQUITY METHOD. 2. PROPERTY, PLANT AND EQUIPMENT: PROPERTY, PLANT AND EQUIPMENT AS OF JUNE 30 CONSISTED OF: BUILDINGS Ps. Ps. BUILDING IMPROVEMENTS TECHNICAL EQUIPMENT SATELLITE TRANSPONDERS FURNITURE AND FIXTURES TRANSPORTATION EQUIPMENT COMPUTER EQUIPMENT LEASEHOLD IMPROVEMENTS ACCUMULATED DEPRECIATION LAND CONSTRUCTION AND PROJECTS IN PROGRESS Ps. Ps. DEPRECIATION CHARGED TO INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2,581,,133,339, RESPECTIVELY. 3.LONG-TERM DEBT SECURITIES: AS OF JUNE 30, THE GROUP'S CONSOLIDATED LONG-TERM DEBT SECURITIES OUTSTANDING WERE AS FOLLOWS: LONG-TERM DEBT SECURITIES THOUSANDS OF U.S. DOLLARS MEXICAN PESOS THOUSANDS OF U.S. DOLLARS MEXICAN PESOS 8.0% SENIOR NOTES DUE 2011 (A) U.S.$ Ps. U.S.$ Ps. 6.0% SENIOR NOTES DUE 2018 (A) 6.625% SENIOR NOTES DUE 2025 (A) 8.5% SENIOR NOTES DUE 2032 (A) 8.49% SENIOR NOTES DUE 2037 (A) - - 9.375% SENIOR GUARANTEED NOTES DUE 2015 (B) 6.625% SENIOR NOTES DUE 2040 (A) - - U.S.$ Ps. U.S.$ Ps. (A) THESE SENIOR NOTES ARE UNSECURED OBLIGATIONS OF THE COMPANY, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF THE COMPANY, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE LIABILITIES OF THE COMPANY’S SUBSIDIARIES. INTEREST ON THE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 8.41%, 6.31%, 6.97%, 8.94%, 8.93% AND 6.97% PER ANNUM, RESPECTIVELY, AND IS PAYABLE SEMI-ANNUALLY. THESE SENIOR NOTES MAY NOT BE REDEEMED PRIOR TO MATURITY, EXCEPT IN THE EVENT OF CERTAIN CHANGES IN LAW AFFECTING THE MEXICAN WITHHOLDING TAX TREATMENT OF CERTAIN PAYMENTS ON THE SECURITIES, IN WHICH CASE THE SECURITIES WILL BE REDEEMABLE, AS A WHOLE BUT NOT IN PART, AT THE OPTION OF THE COMPANY. ALSO, THE COMPANY MAY, AT ITS OWN OPTION, REDEEM THE SENIOR NOTES DUE 2018, 2025, 2, IN WHOLE OR IN PART, AT ANY TIME AT A REDEMPTION PRICE EQUAL TO THE GREATER OF THE PRINCIPAL AMOUNT OF THE SENIOR NOTES OR THE PRESENT VALUE OF FUTURE CASH FLOWS, AT THE REDEMPTION DATE, OF PRINCIPAL AND INTEREST AMOUNTS OF THE SENIOR NOTES DISCOUNTED AT A FIXED RATE OF COMPARABLE U.S. OR MEXICAN SOVEREIGN BONDS. THE AGREEMENT OF THESE SENIOR NOTES CONTAINS COVENANTS THAT LIMIT THE ABILITY OF THE COMPANY AND CERTAIN RESTRICTED SUBSIDIARIES ENGAGED IN TELEVISION BROADCASTING, PAY TELEVISION NETWORKS AND PROGRAMMING EXPORTS TO INCUR OR ASSUME LIENS, PERFORM SALE AND LEASEBACK TRANSACTIONS, AND CONSUMMATE CERTAIN MERGERS, CONSOLIDATIONS AND SIMILAR TRANSACTIONS. ALL OF THESE SENIOR NOTES DUE 2011, 2018, 2025, 2032, 2 (B) THESE SENIOR GUARANTEED NOTES ARE UNSECURED OBLIGATIONS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES AND ARE GUARANTEED BY SUCH RESTRICTED SUBSIDIARIES, RANK EQUALLY IN RIGHT OF PAYMENT WITH ALL EXISTING AND FUTURE UNSECURED AND UNSUBORDINATED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, AND ARE JUNIOR IN RIGHT OF PAYMENT TO ALL OF THE EXISTING AND FUTURE SECURED INDEBTEDNESS OF CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES TO THE EXTENT OF THE VALUE OF THE ASSETS SECURING SUCH INDEBTEDNESS. INTEREST ON THESE SENIOR NOTES, INCLUDING ADDITIONAL AMOUNTS PAYABLE IN RESPECT OF CERTAIN MEXICAN WITHHOLDING TAXES, IS 9.858%, AND IS PAYABLE SEMI-ANNUALLY. CABLEMÁS MAY REDEEM THESE SENIOR NOTES, IN WHOLE OR IN PART, BEFORE NOVEMBER 15, 2010, AT THE PRINCIPAL AMOUNT PLUS A PREMIUM PLUS ACCRUED AND UNPAID INTEREST, AND ON OR AFTER NOVEMBER 15, 2010, AT REDEMPTION PRICES FROM 104.688% TO 101.563% BETWEEN NOVEMBER 15, 2, 2013, OR 100% COMMENCING ON NOVEMBER 15, 2013, PLUS ACCRUED AND UNPAID INTEREST THE AGREEMENT OF THESE SENIOR NOTES CONTAINS CERTAIN COVENANTS RELATING TO CABLEMÁS AND ITS RESTRICTED SUBSIDIARIES, INCLUDING COVENANTS WITH RESPECT TO LIMITATIONS ON INDEBTEDNESS, PAYMENTS, DIVIDENDS, INVESTMENTS, SALE OF ASSETS, AND CERTAIN MERGERS AND CONSOLIDATIONS. 4.CONTINGENCIES: ON JANUARY 22, 2009, THE COMPANY AND UNIVISION COMMUNICATIONS INC. (“UNIVISION”) ANNOUNCED AN AMENDMENT TO THE PROGRAM LICENSE AGREEMENT (“PLA”) BETWEEN TELEVISA, S.A. DE C.V. (“TELEVISA”) AND UNIVISION. IN CONNECTION WITH THIS AMENDMENT AND IN RETURN FOR CERTAIN OTHER CONSIDERATION, TELEVISA AND UNIVISION AGREED TO DISMISS CERTAIN CLAIMS THAT WERE PENDING IN A DISTRICT COURT ACTION IN LOS ANGELES, CALIFORNIA, WITH THE EXCEPTION OF A COUNTERCLAIM FILED BY UNIVISION IN OCTOBER 2006, WHEREBY IT SOUGHT A JUDICIAL DECLARATION THAT ON OR AFTERDECEMBER 19, 2006, PURSUANT TO THE PLA, TELEVISA MAY NOT TRANSMIT OR PERMIT OTHERS TO TRANSMIT ANY TELEVISION PROGRAMMING INTO THE UNITED STATES BY MEANS OF THE INTERNET (THE “UNIVISION INTERNET COUNTERCLAIM”). THE UNIVISION INTERNET COUNTERCLAIM WAS TRIED IN A NON-JURY TRIAL BEFORE A U.S. JUDGE (THE “JUDGE”). IN AUGUST 2009, THE JUDGE HELD: “UNDER THE 2, TELEVISA IS PROHIBITED FROM MAKING PROGRAMS, AS THAT TERM IS DEFINED IN THE PLA, AVAILABLE TO VIEWERS IN THE UNITED STATES VIA THE INTERNET.” TELEVISA IS IN THE PROCESS OF APPEALING THIS JUDGMENT. THE JUDGE’S RULING DOES NOT GRANT UNIVISION THE RIGHT TO DISTRIBUTE TELEVISA’S CONTENT OVER THE INTERNET, AND THIS DECISION HAS NO EFFECT ON THE GROUP’S CURRENT BUSINESS AS THE GROUP DOES NOT DERIVE ANY REVENUES FROM THE TRANSMISSION OF VIDEO CONTENT OVER THE INTERNET IN THE UNITED STATES. THE COMPANY CANNOT PREDICT HOW THE OUTCOME OF THIS LITIGATION WILL AFFECT THE GROUP’S BUSINESS RELATIONSHIP WITH UNIVISION WITH RESPECT TO INTERNET DISTRIBUTION RIGHTS IN THE UNITED STATES. THERE ARE VARIOUS OTHER LEGAL ACTIONS AND CLAIMS PENDING AGAINST THE GROUP INCIDENTAL TO ITS BUSINESSES AND OPERATIONS. IN THE OPINION OF THE GROUP'S MANAGEMENT, NONE OF THESE PROCEEDINGS WILL HAVE A MATERIAL ADVERSE EFFECT ON THE GROUP'S FINANCIAL POSITION OR RESULTS OF OPERATIONS. 5.STOCKHOLDERS' EQUITY: THE CONTROLLING INTEREST STOCKHOLDERS' EQUITY AS OF JUNE 30 IS ANALYZED AS FOLLOWS: 2010 (A) 2009 (A) CAPITAL STOCK ISSUED Ps. Ps. ADDITIONAL PAID-IN CAPITAL LEGAL RESERVE UNAPPROPRIATED EARNINGS ACCUMULATED OTHER COMPREHENSIVE INCOME, NET NET INCOME FOR THE PERIOD SHARES REPURCHASED ) ) TOTAL CONTROLLING INTEREST STOCKHOLDERS’ EQUITY Ps. Ps. (A) ARESTATEMENT FOR INFLATION EFFECTS WAS RECOGNIZED BY THE COMPANY THROUGH DECEMBER 31, 2007, IN ACCORDANCE WITH MEXICAN FRS. THE NOMINAL AMOUNT OF THE CAPITAL STOCK ISSUED AS OF JUNE 30, 2,368,792. IN APRIL 2009, THE COMPANY’S STOCKHOLDERS APPROVED (I) THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.5,204,575, WHICH CONSISTED OF PS.1.75 PER CPO AND PS.0.014957264, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN MAY 2,183,020; AND (II) THE CANCELLATION OF APPROXIMATELY 1,421.2 MILLION SHARES OF CAPITAL STOCK IN THE FORM OF APPROXIMATELY 12.1 MILLLION CPOS, WHICH WERE REPURCHASED BY THE COMPANY IN 2008. IN DECEMBER 2009, THE COMPANY’S STOCKHOLDERS APPROVED THE PAYMENT OF A DIVIDEND FOR AN AGGREGATE AMOUNT OF UP TO PS.4,000,000, WHICH CONSISTED OF PS.1.35 PER CPO AND PS.0.011538461, NOT IN THE FORM OF A CPO, WHICH WAS PAID IN CASH IN DECEMBER 2,980,837. AS OF JUNE 30, 2, REPURCHASED AND OUTSTANDING IS AS FOLLOWS: ISSUED REPURCHASED OUTSTANDING SERIES “A” SHARES SERIES “B” SHARES SERIES “D” SHARES SERIES “L” SHARES THE COMPANY’S SHARES REPURCHASED BY THE COMPANY, AND THE COMPANY’S SHARES HELD BY TRUSTS IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN, ARE PRESENTED AS A CHARGE TO THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY AS OF JUNE 30, 2010,AS FOLLOWS: SERIES “A”, “B”, “D”, AND “L” SHARES IN THE FORM OF CPOS NOT IN THE FORM OF CPOS TOTAL NET COST REPURCHASE PROGRAM (1) - PS. HELD BY A COMPANY’S SUBSIDIARY TRUST(2) HELD BY A COMPANY’S TRUST (3) ADVANCES FOR ACQUISITION OF SHARES (4) - - - PS. DURING THE FIRST HALF OF 2010, THE COMPANY REPURCHASED 1,184,929,,127,600 CPOS, IN THE AGGREGATE AMOUNT OF PS.485,178. IN THE SECOND QUARTER 2009, THIS TRUST WAS DESIGNATED, TOGETHER WITH ALL OF ITS REMAINING COMPANY SHARES, AS AN ADDITIONAL TRUST FOR THE COMPANY’S LONG-TERM RETENTION PLAN. IN JANUARY 2010, THIS TRUST RELEASED 1,608,102,,744,’S LONG-TERM RETENTION PLAN, IN THE AMOUNT OF PS.88,652. DURING THE FIRST HALF OF 2010,THIS TRUST ACQUIRED 813,840,,955,900 CPOS, IN THE AMOUNT OF PS.349,204. IN CONNECTION WITH THE COMPANY’S LONG-TERM RETENTION PLAN. THE GROUP ACCRUED IN THE CONTROLLING INTEREST STOCKHOLDERS’ EQUITY A SHARE-BASED COMPENSATION EXPENSE OF PS.219,, 2010, WHICH AMOUNT WAS REFLECTED IN CONSOLIDATED OPERATING INCOME AS ADMINISTRATIVE EXPENSE (SEE NOTE 11). 6.REPURCHASE OF SHARES: NO RESERVE FOR REPURCHASE OF SHARES WAS OUTSTANDING AS OF JUNE 30, 2010. IN ACCORDANCE WITH THE MEXICAN SECURITIES LAW, ANY AMOUNT OF SHARES REPURCHASED AND HELD BY THE COMPANY SHOULD BE RECOGNIZED AS A CHARGE TO STOCKHOLDERS' EQUITY, AND ANY CANCELLATION OF SHARES REPURCHASED SHOULD BE RECOGNIZED AS A REDUCTION OF THE COMPANY'S CAPITAL STOCK ISSUED FOR AN AMOUNT PROPORTIONATE TO THE SHARES CANCELLED. 7.INTEGRAL RESULT OF FINANCING: INTEGRAL RESULT OF FINANCING FOR THE SIX MONTHS ENDED JUNE 30 CONSISTED OF: INTEREST EXPENSE (1) Ps. Ps. INTEREST INCOME ) ) FOREIGN EXCHANGE LOSS, NET (2) Ps. Ps. INTEREST EXPENSE INCLUDES IN 2,,076, RESPECTIVELY. FOREIGN EXCHANGE LOSS, NET, INCLUDES IN 2,,799, RESPECTIVELY. 8.DEFERRED TAXES: THE DEFERRED INCOME TAX LIABILITY AS OF JUNE 30 WAS DERIVED FROM: ASSETS: ACCRUED LIABILITIES Ps. Ps. GOODWILL TAX LOSS CARRYFORWARDS ALLOWANCE FOR DOUBTFUL ACCOUNTS CUSTOMER ADVANCES OTHER ITEMS LIABILITIES: INVENTORIES ) ) PROPERTY, PLANT AND EQUIPMENT, NET ) ) OTHER ITEMS ) ) TAX LOSSES OF SUBSIDIARIES, NET ) DEFERRED INCOME TAX OF MEXICAN COMPANIES DEFERRED TAX OF FOREIGN SUBSIDIARIES ) ASSETS TAX VALUATION ALLOWANCE ) ) FLAT RATE BUSINESS TAX DIVIDENDS DISTRIBUTED AMONG GROUP’S ENTITIES ) - DEFERRED TAX LIABILITY Ps. ) Ps. ) DEFERRED TAX LIABILITYCURRENT PORTION Ps. ) Ps. - DEFERRED TAX LIABILITYLONG-TERM ) ) Ps. ) Ps. ) 9.DISCONTINUED OPERATIONS: NO DISCONTINUED OPERATIONS, AS DEFINED BY MEXICAN FRS BULLETIN C-15, IMPAIRMENT IN THE VALUE OF LONG-LIVED ASSETS AND THEIR DISPOSAL, WERE RECOGNIZED IN INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 10.QUARTERLY NET RESULTS: THE QUARTERLY NET RESULTS FOR THE FOUR QUARTERS ENDED JUNE 30, 2: QUARTER ACCUMULATED QUARTER 3 / 09 Ps.4,819,006 Ps.2,014,054 4 / 09 1 / 10 2 / 10 11.INFORMATION BY SEGMENTS: INFORMATION BY SEGMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2AS FOLLOWS: TOTAL REVENUES INTERSEGMENT REVENUES CONSOLIDATED REVENUES SEGMENT INCOME (LOSS) 2010: TELEVISION BROADCASTING Ps. Ps. Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENTS TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. 2009: TELEVISION BROADCASTING Ps. Ps. ) Ps. Ps. PAY TELEVISION NETWORKS PROGRAMMING EXPORTS PUBLISHING SKY CABLE AND TELECOM OTHER BUSINESSES ) SEGMENT TOTALS RECONCILIATION TO CONSOLIDATED AMOUNTS: ELIMINATIONS AND CORPORATE EXPENSES ) ) - ) DEPRECIATION AND AMORTIZATION EXPENSE - - - ) CONSOLIDATED TOTAL Ps. Ps. - Ps. Ps. CONSOLIDATED TOTALS REPRESENT CONSOLIDATED OPERATING INCOME. 12.INVESTMENTS: IN THE SIX MONTHS ENDED JUNE 30, 2010, THE GROUP MADE LOANS IN CONNECTION WITH ITS 40.5% INTEREST IN LA SEXTA IN THE AGGREGATE AMOUNT OF €21.5 MILLION (PS.366,718). 13.OTHER STOCKHOLDER'S TRANSACTIONS: IN FEBRUARY 2009, THE GROUP’S CONTROLLING INTEREST IN THE OUTSTANDING EQUITY OF CABLEMÁS INCREASED FROM 54.5% TO 58.3%, AS A RESULT OF A CAPITAL CONTRIBUTION MADE BY A COMPANY’S SUBSIDIARY AND THE DILUTION OF THE NON-CONTROLLING INTEREST IN CABLEMÁS. IN APRIL 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.2,000,000, OF WHICH PS.826,-CONTROLLING EQUITY OWNERS. IN JUNE 2009, THE STOCKHOLDERS OF EMPRESAS CABLEVISIÓN, S.A.B. DE C.V. MADE A CAPITAL CONTRIBUTION IN CASH TO INCREASE THE CAPITAL STOCK OF THIS COMPANY’S SUBSIDIARY IN THE AGGREGATE AMOUNT OF PS.3,699,652, OF WHICH PS.1,811,-CONTROLLING STOCKHOLDERS. IN NOVEMBER 2009, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF Ps.750,000, OF WHICH PS.310,-CONTROLLING EQUITY OWNERS. IN FEBRUARY 2010, THE HOLDING COMPANIES OF THE SKY SEGMENT PAID A DIVIDEND TO ITS EQUITY OWNERS IN THE AGGREGATE AMOUNT OF PS.500,,-CONTROLLING EQUITY OWNERS. 14.FINANCING TRANSACTIONS: IN MARCH 2009, THE COMPANY ENTERED INTO A PURCHASE AGREEMENT WITH THE HOLDER OF A U.S.$80 MILLION NON-INTEREST BEARING PROMISSORY NOTEISSUED BY A COMPANY SUBSIDIARY WITH A MATURITY IN AUGUST 2009. IN MAY 2009, THE COMPANY REPAID A BANK LOAN AT ITS MATURITY IN THE PRINCIPAL AMOUNT OF PS.1,162,460. IN NOVEMBER 2009, THE COMPANY ISSUED 6.625% SENIOR NOTES DUE 2$600 MILLION (SEE NOTE 3). 15.OTHER TRANSACTIONS: ON FEBRUARY 15, 2010, THE COMPANY AND NII HOLDINGS, INC. ANNOUNCED THAT THEY SIGNED AN AGREEMENT UNDER WHICH, AMONG OTHER TRANSACTIONS, THE GROUP WILL INVEST U.S.$1,% EQUITY STAKE IN COMUNICACIONES NEXTEL DE MÉXICO, S.A. DE C.V. (“NEXTEL MEXICO”), AS FOLLOWS: U.S.$1,’S INVESTMENT AND OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONDITIONED UPONNEXTEL MEXICO AND THE GROUP CONSORTIUM BEING AWARDED LICENSES TO USE SPECIFIED AMOUNTS OF SPECTRUM IN THE UPCOMING SPECTRUM AUCTIONS IN MEXICO AND OTHER CUSTOMARY CLOSING CONDITIONS. IN MARCH 2010, SKY REACHED AN AGREEMENT WITH A SUBSIDIARY OF INTELSAT, S.A. TO LEASE 24 TRANSPONDERS ON INTELSAT IS-21 SATELLITE WHICH WILL BE MAINLY USED FOR SIGNAL RECEPTION AND RETRANSMISSION SERVICES OVER THE SATELLITE’S ESTIMATED 15-YEAR SERVICE LIFE. IS-21 SATELLITE IS INTENDED TO REPLACE INTELSAT IS-9 AS SKY’S PRIMARY TRANSMISSION SATELLITE AND IS CURRENTLY EXPECTED TO START SERVICE IN THE FOURTH QUARTER OF 2012. ON JUNE 9, 2010, THE MEXICAN COMMUNICATIONS AND TRANSPORTATION MINISTRY (“SECRETARÍA DE COMUNICACIONES Y TRANSPORTES”) GRANTED TO THE CONSORTIUM FORMED BY TELEFÓNICA MÓVILES DE MÉXICO, S.A. DE C.V. (“TELEFÓNICA”), A SUBSIDIARY OF THE COMPANY AND MEGACABLE HOLDINGS, S.A.B. DE C.V. (“MEGACABLE”) A FAVORABLE AWARD IN THE BIDDING PROCESS FOR A 20-YEAR CONTRACT FOR THE LEASE OF A PAIR OF DARK FIBER WIRES HELD BY THE MEXICAN FEDERAL ELECTRICITY COMMISSION (“COMISIÓN FEDERAL DE ELECTRICIDAD”) OR “CFE”. THE CONSORTIUM, GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD, S.A.P.I. DE C.V., OR “GTAC”, IN WHICH EACH OF TELEFÓNICA, A SUBSIDIARY OF THE COMPANY AND MEGACABLE HAVE AN EQUAL EQUITY PARTICIPATION, WILL BE GRANTED A CONTRACT TO LEASE 19,-OPTIC CAPACITY FROM THE CFE, ALONG WITH THE CORRESPONDING CONCESSION TO OPERATE A PUBLIC TELECOMMUNICATIONS NETWORK. AS CONSIDERATION FOR THE CONTRACT, GTAC WILL PAY PS.883,800. GTAC PLANS TO HAVE THE NETWORK READY TO OFFER COMMERCIAL SERVICES IN APPROXIMATELY 18 MONTHS. DECLARATION OF THE REGISTRANT´S OFFICERS RESPONSIBLE FOR THE INFORMATION. WE HEREBY DECLARE THAT, TO THE EXTENT OF OUR FUNCTIONS, WE PREPARED THE INFORMATION RELATED TO THE REGISTRANT CONTAINED IN THIS QUARTERLY REPORT, AND BASED ON OUR KNOWLEDGE, THIS INFORMATION FAIRLY PRESENTS THE REGISTRANT´S CONDITION. WE ALSO DECLARE THAT WE ARE NOT AWAREOF ANY RELEVANT INFORMATION THAT HAS BEEN OMITTED OR IS UNTRUE IN THIS QUARTERLY REPORT, OR INFORMATION CONTAINED IN SUCH REPORT THAT MAY BE MISLEADING TO INVESTORS. /s/ EMILIO AZCÁRRAGA JEAN /s/ SALVI FOLCH VIADERO EMILIO AZCÁRRAGA JEAN SALVI FOLCH VIADERO PRESIDENT AND CHIEF EXECUTIVE CHIEF FINANCIAL OFFICER OFFICER /s/ JOAQUIN BALCÁRCEL SANTA CRUZ JOAQUIN BALCÁRCEL SANTA CRUZ VICE PRESIDENT-LEGAL AND GENERAL COUNSEL MÉXICO, D.F., JULY 12, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:July15, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
